Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 1 of 79




                    EXHIBIT 1
        Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 2 of 79
                                                               Execution Copy


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Northern Division)


 FIRE AND POLICE RETIREE HEALTH
 CARE FUND, SAN ANTONIO, et al.

                Plaintiffs,                               Civil Action No. 1:18-cv-03670-CCB

                v.                                        (consolidated with Civil Action
                                                          No. 1:18-cv-03952-CCB)
 DAVID D. SMITH, et al.

                Defendants.


                         STIPULATION AND AGREEMENT OF
                      SETTLEMENT, COMPROMISE AND RELEASE

       This    Stipulation    and   Agreement     of   Settlement,    Compromise      and   Release

(the “Stipulation”) is entered into between and among the following parties, by and through their

respective counsel: (a) plaintiffs Fire and Police Retiree Health Care Fund, San Antonio (“San

Antonio”) and Norfolk County Retirement System (“Norfolk”), individually and derivatively on

behalf of Sinclair Broadcast Group, Inc. (“Sinclair” or the “Company”); (b) Teamsters Local 677

Health Services & Insurance Plan (“Teamsters,” collectively, with San Antonio and Norfolk,

“Plaintiffs”), which filed a related, stockholder derivative action that is currently pending in the

Circuit Court for Baltimore County, Maryland (as described below); (c) defendants David D.

Smith, Frederick G. Smith, J. Duncan Smith, Robert E. Smith, Howard E. Friedman, Daniel C.

Keith, Martin R. Leader, Lawrence E. McCanna, and Christopher S. Ripley (collectively, the

“Individual Defendants”); and (d) nominal defendant Sinclair (collectively, with the Individual

Defendants, “Defendants”). Defendants and Plaintiffs are collectively referred to herein as the

“Parties.” This Stipulation sets forth the terms and conditions of the settlement and resolution (the

“Settlement”) of the above-captioned, consolidated derivative action (the “Consolidated Action”),



                                                 1
        Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 3 of 79
                                                               Execution Copy

as well as the Teamsters Action (as defined below), and is intended by the Parties to fully, finally,

and forever resolve, discharge, and settle all Released Claims (as defined below) as against the

Released Parties (as defined below), subject to the final approval of the U.S. District Court for the

District of Maryland (the “Court”).

       WHEREAS:

       A.      On May 8, 2017, Sinclair and Tribune Media Company (“Tribune”) entered into an

Agreement and Plan of Merger (the “Merger Agreement”), pursuant to which Sinclair agreed to

acquire Tribune for a combination of cash and stock (the “Merger”). The closing of the Merger

was conditioned upon approval by the United States Department of Justice and the Federal

Communications Commission (the “FCC”).

       B.      On July 19, 2018, the FCC issued a Hearing Designation Order (the “HDO”)

designating certain issues in connection with the Merger for a hearing before an administrative law

judge of the FCC, including whether the Merger should receive FCC approval. The HDO focused

on the proposed divestitures of (i) KDAF(TV), Dallas, TX and KIAH(TV), Houston, TX to entities

controlled by Cunningham Broadcast Corporation; and (ii) the license assets of WGN-TV,

Chicago, IL to an entity controlled by Mr. Steven Fader.

       C.      On July 27, 2018, purported Sinclair stockholder Sarah Tolwin sent a letter

(the “Tolwin Demand”) to Sinclair’s board of directors (the “Board”) demanding that the Board

investigate and take legal action to remedy alleged breaches of fiduciary duty by Sinclair’s officers

or directors in connection with the Merger and the HDO.

       D.      On August 7, 2018, the Board formed a special litigation committee (the “Special

Litigation Committee”) and delegated to the Special Litigation Committee the authority to

(i) investigate and analyze the matters raised by the Tolwin Demand or any other related




                                                 2
         Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 4 of 79
                                                                Execution Copy

shareholder demands; and (ii) determine what action (if any) was appropriate and in the best

interests of Sinclair in response to the matters raised in the Tolwin Demand and/or such other

demands. The Special Litigation Committee was granted the full authority of the Board to make

the final decisions with respect to matters within the scope of that delegation. The initial members

of the Special Litigation Committee were Messrs. Leader, McCanna, Keith, and Friedman.

        E.       On August 9, 2018, Mr. Friedman resigned from the Special Litigation Committee.

In September 2018, Mr. Keith also resigned from the Special Litigation Committee. Thereafter,

the SLC was comprised of Messrs. Leader and McCanna until January 2019.

        F.       On August 9, 2018, Tribune terminated the Merger Agreement and filed a complaint

in the Court of Chancery of the State of Delaware, in an action captioned Tribune Media Company

v. Sinclair Broadcast Group, Inc., C.A. No. 2018-0593-JTL (the “Delaware Action”), asserting

claims against Sinclair for breach of the Merger Agreement.

        G.       Also on August 9, 2018, a purported Sinclair stockholder filed a lawsuit alleging

violations of the federal securities laws in connection with Sinclair’s disclosures relating to the

Merger, which action is captioned, In re Sinclair Broadcast Group, Inc. Securities Litigation, Case

No. 1:18-CV-02445-CCB (the “Federal Securities Class Action”).1

        H.       On August 24, 2018, Teamsters sent a letter to the Board (the “Teamsters Demand,”

and, with the Tolwin Demand, the “Demands”) demanding that the Board investigate and take

action to remedy alleged breaches of fiduciary duty by Sinclair’s current and former officers and

directors in connection with the Merger and the HDO.




1 On February 4, 2020, the Court issued an opinion and order granting in part and denying in part a motion to
dismiss the Federal Securities Class Action. The plaintiffs in the Federal Securities Class Action have moved for
reconsideration of the dismissal order, and that motion is pending.


                                                         3
        Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 5 of 79
                                                               Execution Copy

       I.      Following receipt of the demands and creation of the committee, the Special

Litigation Committee (advised by Freshfields Bruckhaus Deringer US LLP) conducted an

investigation into the issues identified in the Demands. In connection with its investigation, the

Special Litigation Committee has represented that it has, among other things, (i) met a total of 38

times; (ii) collected nearly 300,000 electronic and hard-copy documents produced by the Special

Litigation Committee members, Sinclair, and Sinclair’s outside counsel, as well as Tribune and

other third parties; and (iii) conducted 46 interviews of 39 individual witnesses, including

Sinclair’s current and former employees, Sinclair’s senior management, all members of the Board,

Sinclair’s outside counsel, and various third parties.

       J.      On November 29, 2018 and December 21, 2018, respectively, San Antonio and

Norfolk filed stockholder derivative complaints in the Court (respectively, the “San Antonio

Complaint” and the “Norfolk Complaint”), in actions captioned Fire and Police Retiree Health

Care Fund, San Antonio v. David D. Smith et al., No. 1:18-cv-03670, and Norfolk County

Retirement System v. David D. Smith, et al., No. 1:18-cv-03952. The San Antonio Complaint and

the Norfolk Complaint each allege that Defendants breached their fiduciary duties in connection

with certain allegedly related-party transactions proposed as part of the Merger and the Company’s

alleged lack of candor with the FCC relating thereto, which the complaints allege resulted in the

issuance of the HDO.

       K.      On December 6, 2018, Teamsters filed a shareholder derivative complaint

(the “Teamsters Complaint”) against Defendants in the Circuit Court for Baltimore County,

Maryland, in an action captioned Teamsters Local 677 Health Services & Insurance Plan v.

Howard E. Friedman, et al., Case No. 03-C-18-12119 (the “Teamsters Action”). On December

14, 2018, the Teamsters Action was removed to the U.S. District Court for the District of Maryland,




                                                  4
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 6 of 79
                                                              Execution Copy

and, on October 23, 2019, the Teamsters Action was remanded to the Circuit Court for Baltimore

County. The Teamsters Complaint alleges that Defendants breached their fiduciary duties in

connection with certain allegedly related-party transactions proposed as part of the Merger and the

Company’s alleged lack of candor with the FCC relating thereto, which the Teamsters Complaint

alleges resulted in the issuance of the HDO.

       L.       On January 25, 2019, the Honorable Benson E. Legg was appointed to the Board

and the Special Litigation Committee, where he joined Messrs. Leader and McCanna. At all times

since that date, the members of the Special Litigation Committee have been Messrs. Leader,

McCanna, and Legg.

       M.       On April 30, 2019, Defendants Leader and McCanna moved to dismiss the Norfolk

and San Antonio Complaints based on the fact that San Antonio and Norfolk had not made a pre-

suit demand on the Board, or, in the alternative, to stay the actions pending the completion of the

Special Litigation Committee’s investigation (the “Motion to Dismiss or Stay”). The Defendants

other than Messrs. Leader and McCanna joined in the Motion to Dismiss or Stay.

       N.       On May 14, 2019, Plaintiffs in the Consolidated Action filed an opposition to the

Motion to Dismiss or Stay, in which they argued, among other things, that (i) demand on the Board

would have been futile; (ii) the Special Litigation Committee was not properly formed; (iii) the

Special Litigation Committee lacks the authority to act as a special litigation committee under

Maryland law; (iv) certain of the members of the Special Litigation Committee are conflicted and

cannot conduct an independent investigation; and (v) as a result of the foregoing, any

recommendation by the Special Litigation Committee will not be respected by the Court under

Maryland law.




                                                5
        Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 7 of 79
                                                               Execution Copy

        O.     On November 7, 2019, the Court heard oral argument on the Motion to Dismiss or

Stay.

        P.     On December 9, 2019, the Court entered an order consolidating the two actions

before this Court into the Consolidated Action. The Court also issued a memorandum and order

denying the Motion to Dismiss or Stay without prejudice and authorizing Plaintiffs in the

Consolidated Action to take certain discovery.

        Q.     On December 17, 2019, pursuant to a stipulation entered into among the parties to

the Consolidated Action, the Court entered a scheduling order setting forth the schedule for and

parameters of the discovery authorized by the Court. The Parties subsequently engaged in that

discovery, up until the time that the Settlement was reached.

        R.     On December 30, 2019, pursuant to a joint stipulation, the Court designated the San

Antonio Complaint as the operative complaint in the Consolidated Action.

        S.     On January 27, 2020, Sinclair announced that it had reached an agreement with

Nexstar Media Group, Inc., which had since acquired Tribune, to settle the Delaware Action

without either party admitting liability.

        T.     On February 14, 2020, Defendants filed their respective answers to the San Antonio

Complaint.

        U.     On May 6, 2020, the FCC announced that it had entered into a consent decree with

Sinclair resolving certain issues identified in the HDO as well as two additional unrelated inquiries

(the “Consent Decree”). Pursuant to the terms of the Consent Decree, Sinclair agreed to pay a $48

million civil penalty and to adopt a compliance plan (the “FCC Compliance Plan”) to address all

three inquiries, but did not admit any liability with respect to the Merger or the HDO.




                                                 6
        Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 8 of 79
                                                               Execution Copy

        V.      During the late Winter and Spring of 2020, the Parties and Defendants’ insurance

carriers engaged in a confidential settlement dialogue, which culminated in two, full-day mediation

sessions before JAMS Mediator Robert A. Meyer, Esq. on May 14, 2020 and May 27, 2020. At

the conclusion of the second mediation session, the Parties agreed to accept Mr. Meyer’s

recommendation and to accept the Settlement set forth in this Stipulation.

        W.      Plaintiffs, having thoroughly considered the facts and law underlying their claims,

and based upon their investigation and prosecution of the litigation and the mediation that led to

the Settlement, and after weighing the substantial benefits this litigation and the Settlement have

conferred and will confer on Sinclair and the risks of continued litigation, have determined that it

is in the best interests of Sinclair and its stockholders that the litigation be fully and finally settled

in the manner and upon the terms and conditions set forth in this Stipulation, and that these terms

and conditions are fair, reasonable, adequate, and in the best interests of Sinclair and its

stockholders.

        X.      Defendants have denied and continue to deny the allegations of wrongdoing,

liability, and violation of any laws and the existence of any damages asserted against them.

Defendants believe that they have substantial defenses to the claims alleged against them.

Defendants have further asserted that, at all relevant times, they acted in good faith, and in a

manner they reasonably believed to be in the best interests of Sinclair and its stockholders.

Nevertheless, Defendants have concluded that further litigation would be time consuming and

expensive. After weighing the costs, disruption, and distraction of continued litigation, they have

determined that, in order to eliminate the risk, burden, and expense of further litigation, and

without admitting any wrongdoing or liability whatsoever, the litigation should be fully and finally

settled in the manner and upon the terms and conditions set forth in this Stipulation.




                                                    7
        Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 9 of 79
                                                               Execution Copy

       NOW THEREFORE, IT IS STIPULATED AND AGREED, by and among the Parties,

through their undersigned counsel, and subject to the approval of the Court, that the Consolidated

Action and the Teamsters Action shall be fully and finally compromised and settled, that the

Released Claims shall be released as against the Released Parties, and that the litigation shall be

dismissed with prejudice, upon and subject to the terms and conditions of the Settlement, as

follows:

                                         DEFINITIONS

       1.      In addition to the terms defined elsewhere in this Stipulation, the following terms,

used in this Stipulation, have the meanings specified below:

               (a)     “Corporate Governance Measures” means the corporate governance and
compliance measures described in Paragraph 2(a) of this Stipulation and set forth in Exhibit A,
which shall be adopted, implemented, and/or maintained by Sinclair pursuant to and in accordance
with the terms of this Stipulation.

               (b)     “Effective Date” means the first date by which all of the conditions
precedent set forth in Paragraph 14 of this Stipulation have been met and occurred or have been
waived in writing by the Parties.

              (c)     “Fees and Expenses Award” means the amount of attorneys’ fees and
expense reimbursement awarded by the Court in response to an application by Plaintiffs’ Lead
Counsel (on behalf of all Plaintiffs’ Counsel), as described in Paragraph 18 of this Stipulation.

                (d)     “Final” with respect to the judgment approving this Settlement or any other
court order means: (i) if no appeal from an order or judgment is taken, the date on which the time
for taking such an appeal expires under the Federal Rules of Appellate Procedure; or (ii) if any
appeal is taken, the date on which all appeals, including petitions for rehearing or reargument, have
been finally disposed of (whether through expiration of time to file, denial of any request for
review, by affirmance on the merits or otherwise) in a manner that does not result in any material
alteration of the order or judgment. Notwithstanding the foregoing, the Court’s ruling or failure
to rule on any application for attorneys’ fees and expenses or any modification or reversal of the
Fees and Expenses Award shall not preclude any judgment approving the Settlement from
becoming Final.

                (e)    “Final Order and Judgment” means the final order and judgment to be
entered by the Court pursuant to Rule 23.1 of the Federal Rules of Civil Procedure, substantially
in the form attached hereto as Exhibit D, approving the Settlement and dismissing the Consolidated
Action with prejudice without costs to any Party (except as provided in this Stipulation).



                                                 8
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 10 of 79
                                                               Execution Copy

              (f)     “Notice” means the Notice of Pendency of Derivative Action, Proposed
Settlement of Derivative Action, Settlement Hearing, and Right to Appear, substantially in the
form attached hereto as Exhibit C.

                (g)     “Person” means any individual, corporation, professional corporation,
limited-liability company, partnership, limited partnership, limited-liability partnership,
association, joint-stock company, estate, legal representative, trust, unincorporated association,
government or any political subdivision or agency thereof, and any business or legal entity and
their spouses, heirs, predecessors, successors, representatives, or assignees.

                 (h)     “Plaintiffs’ Counsel” means, collectively, Zuckerman Spaeder LLP (“ZS”),
Bernstein Litowitz Berger & Grossmann LLP (“BLB&G”), Berman Tabacco (“BT” and together
with ZS and BLB&G, “Plaintiffs’ Lead Counsel”), Hach Rose Schirripa & Cheverie LLP and
Smith, Gildea & Schmidt, LLC (“Teamsters Action Counsel”), and any other counsel representing
Plaintiffs at the direction and under the supervision of the foregoing counsel.

                (i)    “Preliminary Approval Order” means the order to be entered pursuant to
Rule 23.1 of the Federal Rules of Civil Procedure, substantially in the form attached hereto as
Exhibit B: (a) preliminarily approving the Settlement; (b) approving the form and manner of notice
to Sinclair Stockholders of the pendency of the Consolidated Action, the Settlement, and their right
to object; and (c) establishing the procedure and schedule for the Court’s consideration of the
Settlement, dismissal of the Consolidated Action with prejudice, and Plaintiff’s Fees and Expenses
Award.

                (j)    “Released Claims” means all Released Defendants’ Claims and all Released
Plaintiffs’ Claims.

               (k)     “Released Defendants’ Claims” means any and all manner of claims,
demands, rights, liabilities, losses, obligations, duties, damages, costs, debts, expenses, interest,
penalties, sanctions, fees, attorneys’ fees, actions, potential actions, causes of action, suits,
judgments, defenses, counterclaims, offsets, decrees, matters, issues and controversies of any kind,
nature or description whatsoever, whether known or unknown, disclosed or undisclosed, accrued
or unaccrued, apparent or not apparent, foreseen or unforeseen, matured or not matured, suspected
or unsuspected, liquidated or not liquidated, fixed or contingent, including Unknown Claims
(defined below), arising out of or relating to the commencement, prosecution, or settlement of the
Demands, the Consolidated Action, or the Teamsters Action; provided, however, for the avoidance
of doubt, the Released Defendants’ Claims shall not include the right to enforce this Stipulation,
the Settlement, or the Final Order and Judgment.

                 (l)    “Released Defendant Parties” means, whether or not each or all of the
following persons or entities were named, served with process, or appeared in the Consolidated
Action or the Teamsters Action, (i) the Individual Defendants, Sinclair, and Benson E. Legg; (ii)
all past and present officers and directors of Sinclair; and (iii) for each and all of the Persons
identified in the foregoing clauses (i) and (ii) (but only to the extent such Persons are released as
provided above), any and all of their respective past or present family members, spouses, heirs,
trusts, trustees, executors, estates, administrators, beneficiaries, distributees, foundations, agents,
employees, fiduciaries, insurers, reinsurers, partners, partnerships, general or limited partners or


                                                  9
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 11 of 79
                                                               Execution Copy

partnerships, joint ventures, member firms, limited-liability companies, corporations, parents,
subsidiaries, divisions, direct or indirect affiliates, associated entities, stockholders, principals,
officers, managers, directors, managing directors, members, managing members, managing
agents, predecessors, predecessors-in-interest, successors, successors-in-interest, assigns,
financial or investment advisors, advisors, consultants, investment bankers, entities providing any
fairness opinion, underwriters, brokers, dealers, lenders, commercial bankers, attorneys, personal
or legal representatives, accountants and associates.

                 (m)     “Released Plaintiffs’ Claims” means any and all manner of claims,
demands, rights, liabilities, losses, obligations, duties, damages, costs, debts, expenses, interest,
penalties, sanctions, fees, attorneys’ fees, actions, potential actions, causes of action, suits,
judgments, defenses, counterclaims, offsets, decrees, matters, issues and controversies of any kind,
nature or description whatsoever, whether known or unknown, disclosed or undisclosed, accrued
or unaccrued, apparent or not apparent, foreseen or unforeseen, matured or not matured, suspected
or unsuspected, liquidated or not liquidated, fixed or contingent, including Unknown Claims
(defined below), which were asserted in the Demands, the San Antonio Complaint, the Norfolk
Complaint, or the Teamsters Complaint, or which could have been asserted by Plaintiffs or any
Sinclair Stockholder derivatively on behalf of Sinclair, or which Sinclair could have asserted
directly, in any court, tribunal, forum or proceeding, whether based on state, local, foreign, federal,
statutory, regulatory, common or other law or rule, and which are based upon, arise out of, relate
to, or involve, directly or indirectly, (i) any transaction, occurrence, fact, disclosure, or non-
disclosure alleged or set forth in any of the Demands, the San Antonio Complaint, the Norfolk
Complaint, or the Teamsters Complaint; (ii) the Merger, the HDO, the divestitures contemplated
by the Merger, the Delaware Action, or the Consent Decree; (iii) the disclosures related to the
foregoing; (iv) any litigation or any settlement of any litigation relating to the foregoing (including
the Delaware Action and the Consent Decree); or (v) the actions, inactions, deliberations,
discussions, decisions, votes, or any other conduct of any kind of any director, officer, employee,
or agent of Sinclair relating to the foregoing; provided, however, for the avoidance of doubt, the
Released Plaintiffs’ Claims shall not include (x) the right to enforce this Stipulation or the
Settlement or the Final Order and Judgment, or (y) any direct claims of any Sinclair stockholder,
including the federal securities laws claims asserted in the Federal Securities Class Action.

                (n)    “Released Parties” means the Released Defendant Parties and the Released
Plaintiff Parties.

                (o)      “Released Plaintiff Parties” means Plaintiffs, Plaintiffs’ Counsel, and any
and all of their respective past or present family members, spouses, heirs, trusts, trustees,
executors, estates, administrators, beneficiaries, distributees, foundations, agents, employees,
fiduciaries, insurers, reinsurers, partners, partnerships, general or limited partners or partnerships,
joint ventures, member firms, limited-liability companies, corporations, parents, subsidiaries,
divisions, direct or indirect affiliates, associated entities, stockholders, principals, officers,
managers, directors, managing directors, members, managing members, managing agents,
predecessors, predecessors-in-interest, successors, successors-in-interest, assigns, financial or
investment advisors, advisors, consultants, investment bankers, entities providing any fairness
opinion, underwriters, brokers, dealers, lenders, commercial bankers, attorneys, personal or legal
representatives, accountants and associates.



                                                  10
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 12 of 79
                                                               Execution Copy

               (p)     “Releases” means the releases set forth in Paragraphs 5 and 6 below.

              (q)     “Settlement Hearing” means a hearing required under Rule 23.1 of the
Federal Rules of Civil Procedure, at or after which the Court will review the adequacy, fairness,
and reasonableness of the Settlement and determine whether to issue the Final Order and
Judgment.

               (r)     “Sinclair Stockholder” or “Sinclair Stockholders” means any and all
persons and entities who hold of record, or beneficially own, common stock of Sinclair as of the
close of business on the date that this Stipulation is filed with the Court.

               (s)     “Unknown Claims” means any Released Claims that a Person granting a
Release hereunder does not know or suspect to exist in his, her, or its favor at the time of the
Release, including without limitation those which, if known, might have affected the decision to
enter into or object to the Settlement. With respect to any and all Released Claims, the Parties
stipulate and agree that upon the Effective Date, Plaintiffs and Defendants shall have expressly
waived, and Sinclair and each of the other Sinclair Stockholders shall be deemed to have, and by
operation of the Final Order and Judgment by the Court shall have, waived, relinquished, and
released any and all provisions, rights and benefits conferred by or under California Civil Code
§ 1542 or any law or principle of common law of the United States or any state or territory of the
United States which is similar, comparable, or equivalent to California Civil Code § 1542, which
provides:

        A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
        CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT
        TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
        THE RELEASE, AND THAT, IF KNOWN BY HIM OR HER, WOULD
        HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
        THE DEBTOR OR RELEASED PARTY.

Plaintiffs, Defendants, and Sinclair acknowledge, and all other Sinclair Stockholders by operation
of law shall be deemed to have acknowledged, that they may discover facts in addition to or
different from those now known or believed to be true with respect to the Released Claims, but
that it is the intention of Plaintiffs, Defendants, Sinclair, and all other Sinclair Stockholders by
operation of law, to completely, fully, finally and forever extinguish any and all Released Claims
without regard to the subsequent discovery of additional or different facts. Plaintiffs, Defendants,
and Sinclair acknowledge, and all other Sinclair Stockholders by operation of law shall be deemed
to have acknowledged, that this waiver and the inclusion of “Unknown Claims” in the definition
of “Released Claims” was separately bargained for and was a material element of the Settlement
and was relied upon by each and all of the Parties in entering into the Stipulation and agreeing to
the Settlement.




                                                11
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 13 of 79
                                                               Execution Copy


                             SETTLEMENT CONSIDERATION

       2.     In consideration of the full settlement, satisfaction, compromise, and release of the

Released Plaintiffs’ Claims against the Released Defendant Parties and the dismissal with

prejudice of the Consolidated Action and the Teamsters Action:

             (a)     The Board shall cause Sinclair to implement the Corporate Governance
       Measures, substantially based on the terms set forth in Exhibit A, to the extent not already
       implemented, within twenty (20) calendar days of the date of entry of the Final Order and
       Judgment.

              (b)      Defendants will cause their insurers to pay the total amount of $20,500,000
       (twenty million, five hundred thousand dollars) (the “Settlement Amount”) into an interest-
       bearing escrow account to be established by BLB&G (the “Escrow Account”). The
       Settlement Amount shall be paid into the Escrow Account no later than two (2) business
       days prior to the date of the Settlement Hearing.

               (c)     The Board shall designate an aggregate amount of $5,000,000 (five million
       dollars) of the Settlement Amount to be used for the implementation and operation of the
       Corporate Governance Measures and the FCC Compliance Plan over the next five (5)
       years.

               (d)     Defendant David D. Smith and Sinclair will take all actions necessary for
       David D. Smith to forego, cancel, or return the grant of a SAR award of 638,298 shares of
       Sinclair Class A common stock, which award was granted to him in February 2020 in
       connection with his service as Sinclair’s Executive Chairman (the “Smith Contribution”),
       and for which the Company recorded an expense of roughly $4.36 million and for which,
       as a consequence of the reversal of this grant, the Company will record a gain of roughly
       $4.36 million, and which actions will be completed within twenty (20) calendar days of the
       date of entry of the Final Order and Judgment. For the avoidance of doubt, the Individual
       Defendants and Sinclair agree that the Smith Contribution will not be considered as a factor
       in any future determination of David D. Smith’s compensation at Sinclair.

       3.     Within five (5) business days of the Effective Date, BLB&G shall cause the

Settlement Amount and any and all interest earned thereon, less any Fees and Expenses Award to

be paid from the Escrow Account and less any taxes or tax expenses paid, due, or owing on the

interest earned on the Settlement Amount while on deposit in the Escrow Account, to Sinclair.

       4.     Other than the payment of the Settlement Amount, the Smith Contribution, or as

otherwise provided by this Stipulation, Defendants and their insurers shall have no further



                                               12
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 14 of 79
                                                               Execution Copy

monetary obligations to Plaintiffs, Plaintiffs’ Counsel, or Sinclair in connection with the

Consolidated Action, the Teamsters Action, the Settlement, or the Released Claims; provided,

however, for the avoidance of doubt, this provision shall have no impact or effect on any

Defendant’s rights under any applicable insurance policies.

                                             RELEASES

        5.      Upon the Effective Date, Sinclair and Plaintiffs, and each and every other Sinclair

Stockholder derivatively on behalf of Sinclair, and their respective heirs, executors, administrators,

predecessors, successors, assigns, and attorneys, in their capacities as such only, by operation of

this Stipulation and the Final Order and Judgment and to the fullest extent permitted by law, shall

completely, fully, finally, and forever release, relinquish, settle, and discharge each and all of the

Released Defendant Parties from any and all of the Released Plaintiffs’ Claims, and shall forever

be barred and enjoined from commencing, instituting, or prosecuting any of the Released

Plaintiffs’ Claims against any of the Released Defendant Parties. In addition, Plaintiffs agree not

to initiate, prosecute, assist in, or facilitate the prosecution of any other claims arising out of the

same nucleus of operative facts giving rise to the Consolidated Action or the Teamsters Action.

        6.      Upon the Effective Date, Defendants and their respective heirs, executors,

administrators, predecessors, successors, and assigns, in their capacities as such only, by operation

of this Stipulation and the Final Order and Judgment and to the fullest extent permitted by law,

shall completely, fully, finally, and forever release, relinquish, settle, and discharge each and all of

the Released Plaintiff Parties from any and all of the Released Defendants’ Claims, and shall

forever be barred and enjoined from commencing, instituting, or prosecuting any of the Released

Defendants’ Claims against any of the Released Plaintiff Parties.




                                                  13
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 15 of 79
                                                               Execution Copy


                           DISMISSAL OF TEAMSTERS ACTION

       7.      By operation of this Stipulation, all parties to the Teamsters Action consent,

pursuant to Maryland Rule 2-506(a) and (b), to dismissal of the Teamsters Action. Within one (1)

business day of the execution of this Stipulation, the Teamsters will file a stipulation of voluntary

dismissal without prejudice (which dismissal will become a dismissal with prejudice upon entry

of the Final Order and Judgment).

                             PRELIMINARY APPROVAL ORDER

       8.      Promptly after the execution of this Stipulation, the Parties shall request entry of

the Preliminary Approval Order: (a) preliminarily approving the settlement; (b) approving the form

and manner of notice to Sinclair Stockholders of the pendency of the Consolidated Action, the

Settlement, and their right to object; and (c) establishing the procedure and schedule for the Court’s

consideration of the Settlement and dismissal of the Consolidated Action with prejudice.

                                   STAY OF PROCEEDINGS

       9.      The parties to the Consolidated Action agree to stay the proceedings in the

Consolidated Action and not to initiate any proceedings other than those related to the Settlement

itself, pending the Final Order and Judgment becoming Final.

                                              NOTICE

       10.     The proposed Preliminary Approval Order will provide that notice of the Settlement

shall be given in the following manner: (a) disclosure of the terms of the Settlement through the

filing by Sinclair of a Form 8-K with the U.S. Securities and Exchange Commission, which filing

shall include a copy of the Notice and this Stipulation; (b) posting of the Notice and this Stipulation

on Sinclair’s corporate website through the Effective Date; (c) release of the Notice and this

Stipulation on a nationally recognized newswire (e.g., PR Newswire, BusinessWire); and (d)

posting of the Notice and this Stipulation on the respective firm websites of Plaintiffs’ Lead


                                                  14
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 16 of 79
                                                               Execution Copy

Counsel through the Effective Date. Sinclair (or its successor-in-interest), on behalf of Defendants,

shall be responsible for providing notice of the Settlement in such form and manner as is directed

by the Court. Sinclair (or its successor-in-interest), on behalf of Defendants, shall also pay or

cause to be paid any and all costs associated with providing notice of the Settlement, irrespective

of whether the Court approves the Settlement or the Effective Date otherwise fails to occur, and in

no event shall Plaintiffs or Plaintiffs’ Counsel be responsible for any notice costs.

             FINAL ORDER AND JUDGMENT; DISMISSAL OF THE ACTION

       11.     If the Court approves the Settlement (including any modification thereto made with

the consent of the Parties as provided for herein) following the Settlement Hearing as fair,

reasonable, and adequate, the Parties shall jointly and promptly request that the Court enter the

Final Order and Judgment in the Consolidated Action.

       12.     Upon entry of the Final Order and Judgment, the Consolidated Action shall be

dismissed in its entirety and with prejudice, with Plaintiffs, Defendants, and Sinclair each to bear

his, her, or its own fees, costs, and expenses, except as expressly provided in this Stipulation.

       13.     The parties to the Teamsters Action agree that, upon entry of the Final Order and

Judgment, the dismissal of the Teamsters Action shall convert to a dismissal with prejudice under

Maryland Rule 2-506(a)(2).

                 CONDITIONS OF SETTLEMENT AND TERMINATION

       14.     The Effective Date of the Settlement shall be deemed to occur on the occurrence or

waiver in writing of all of the following events:

              (a)     the Court has entered the Preliminary Approval Order, substantially in the
form attached hereto as Exhibit B, as required by Paragraph 8 above;

                (b)    the Final Order and Judgment is entered by the Court substantially in the
form attached hereto as Exhibit D without material alteration or, in the event of material alteration,
such alteration is consented to by the Parties in writing;



                                                    15
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 17 of 79
                                                               Execution Copy

               (c)     the Final Order and Judgment becomes Final;

               (d)     the Consolidated Action and the Teamsters Action are dismissed with
prejudice;

              (e)     the Board has caused Sinclair to implement the Corporate Governance
Measures, substantially based on the terms set forth in Exhibit A, to the extent not already
implemented, in accordance with the provisions of Paragraph 2(a) above; and

              (f)     the full Settlement Amount is deposited into the Escrow Account in
accordance with the provisions of Paragraph 2(b) above.

       15.     Plaintiffs (provided they unanimously agree amongst themselves) and Defendants

(provided they unanimously agree amongst themselves) shall each have the right to terminate the

Settlement and this Stipulation, by providing written notice of their election to do so, through

counsel, to all other Parties hereto within thirty (30) calendar days of: (a) the Court’s final refusal

to enter the Preliminary Approval Order in any material respect; (b) the Court’s refusal to approve

the Settlement or any material part thereof; (c) the Court’s refusal to enter the Final Order and

Judgment in any material respect (other than as to the Fees and Expenses Award) or to dismiss the

Consolidated Action with prejudice; or (d) the date upon which an order vacating, modifying,

revising, or reversing the Final Order and Judgment becomes Final. In addition, Plaintiffs shall

have the right to terminate the Settlement if: (a) the Corporate Governance Measures are not fully

implemented, substantially based on the terms set forth in Exhibit A, in accordance with the

provisions of Paragraph 2(a) above; or (b) the Settlement Amount is not deposited into the Escrow

Account in accordance with the provisions of Paragraph 2(b) above. Any decision or proceeding,

whether in this Court or any appellate court, solely with respect to attorneys’ fees or litigation

expenses shall not be grounds for termination of the Settlement.

       16.     In the event the Settlement is terminated pursuant to Paragraph 15 above, then: (a)

this Stipulation and the Settlement (including the Releases given pursuant to the terms of this

Stipulation) shall be cancelled and shall become null and void and of no force and effect, except


                                                  16
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 18 of 79
                                                               Execution Copy

as specifically provided herein; (b) the Parties shall be restored to their respective positions in the

Consolidated Action immediately prior to the execution of the Stipulation and shall promptly agree

on a new scheduling stipulation to govern further proceedings in the Consolidated Action; and

(c) all amounts in the Escrow Account, less any taxes or tax expenses paid, due, or owing on any

interest earned on the Settlement Amount while on deposit in the Escrow Account, shall be

promptly returned to the Defendants and/or insurers who funded such amounts. In the event of

such termination, this Stipulation shall not be admissible for any purpose in any proceedings before

any court or tribunal and any judgments or orders entered by the Court in accordance with the

terms of this Stipulation shall be treated as vacated nunc pro tunc, including the factual statements

contained in the WHEREAS clauses of this Stipulation.

       17.     In the event of the entry of a final order of a court of competent jurisdiction

determining the transfer of the Settlement Amount, or any portion thereof, to the Escrow Account

by or on behalf of Defendants to be a preference, voidable transfer, fraudulent transfer, or similar

transaction and any portion thereof is required to be returned, and such amount is not promptly

deposited into the Escrow Account by others, then, at the election of Plaintiffs, Plaintiffs and

Defendants shall jointly move the Court to vacate and set aside the Releases given and the Final

Order and Judgment entered in favor of Defendants and the other Released Defendant Parties

pursuant to this Stipulation, in which event the Releases and the Final Order and Judgment shall

be null and void, and the Parties shall be restored to their respective positions in the litigation as

provided in Paragraph 16 above and any cash amounts in the Escrow Account (less any taxes or

tax expenses paid, due, or owing with respect to interest earned on the Settlement Amount while

on deposit in the Escrow Account) shall be returned as provided in Paragraph 16 above.




                                                  17
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 19 of 79
                                                               Execution Copy


                            ATTORNEYS’ FEES AND EXPENSES

       18.     Plaintiffs’ Lead Counsel, on behalf of all Plaintiffs’ Counsel (including Teamsters

Action Counsel), intend to apply to the Court for an award of attorneys’ fees and litigation

expenses, including incentive awards for Plaintiffs (“Plaintiff Incentive Awards”) to be paid solely

from (and out of) the Settlement Amount, and from no other source (the “Application”). Plaintiffs’

Lead Counsel intend to apply for an award of attorney’s fees, inclusive of counsels’ expenses and

Plaintiff Incentive Awards, in an amount not to exceed $8.167 million. The Plaintiff Incentive

Awards shall not exceed $5,000 per Plaintiff, with any such award to be paid out of any attorneys’

fees awarded by the Court. Defendants agree that they shall not oppose the Application provided

the awards requested therein do not exceed the amounts set forth in the preceding two sentences.

The Application shall be the only petition for attorneys’ fees and expenses filed by or on behalf of

Plaintiffs, Plaintiffs’ Counsel, or counsel purporting to represent any other Sinclair Stockholder in

connection with the Settlement. The Parties agree that the Fees and Expenses Award shall fully

satisfy any and all claims for an award of attorneys’ fees and expenses in connection with the

Consolidated Action, the Teamsters Action, or the Settlement. No Defendant (including Sinclair)

shall be liable for or obligated to pay any fees, expenses, costs, or disbursements, or to incur any

expense on behalf of, Plaintiffs, Plaintiffs’ Counsel, or any counsel purporting to represent any

other Sinclair Stockholder, directly or indirectly, in connection with the Consolidated Action, the

Teamsters Action, or the Settlement, except as expressly provided for in this Stipulation.

       19.     Any Fees and Expenses Award shall be paid by BLB&G from the Escrow Account

immediately upon award, notwithstanding the existence of any timely filed objections thereto, or

potential for appeal therefrom, or collateral attack on the Settlement or any part thereof, subject to

Plaintiffs’ Counsel’s obligation to make appropriate refunds or repayments to the Escrow Account,

plus accrued interest at the same net rate as is earned by the Escrow Account, if the Settlement is


                                                 18
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 20 of 79
                                                               Execution Copy

terminated pursuant to the terms of this Stipulation or if, as a result of any appeal or further

proceedings on remand, or successful collateral attack, the Fees and Expenses Award is reduced

or reversed and such order reducing or reversing the award has become Final. Plaintiffs’ Counsel

shall make the appropriate refund or repayment in full no later than thirty (30) days after:

(a) receiving from Sinclair’s counsel notice of the termination of the Settlement; or (b) any order

reducing or reversing the Fees and Expenses Award has become Final.

       20.     The Fees and Expenses Award shall be distributed amongst Plaintiffs’ Counsel in a

manner that they, collectively and in good faith, agree to and believe reflects the contributions of

such counsel to the institution, prosecution, and settlement of the litigation. Neither Defendants

nor Sinclair shall have any responsibility or liability whatsoever with respect to the allocation of

any Fees and Expenses Award among Plaintiffs’ Counsel, or any other counsel representing

Plaintiffs or any other Sinclair Stockholder or any other counsel asserting a right to recover any

portion of the Fees and Expenses Award. Any dispute regarding any allocation of fees or expenses

among Plaintiffs’ Counsel shall have no effect on the Settlement.

       21.     It is not a condition of this Stipulation, the Settlement, or the Final Order and

Judgment, or the dismissal with prejudice of the Consolidated Action and the Teamsters Action,

that any attorneys’ fees and/or expenses be awarded by the Court to Plaintiffs’ Counsel. In the

event that attorneys’ fees and/or expenses are not awarded by the Court or are awarded in an

amount that is unsatisfactory to Plaintiffs’ Counsel, or in the event that an attorneys’ fee and

expense award is vacated or reduced on appeal, this Stipulation and the Settlement, including the

effectiveness of the Releases and the other obligations of the Parties under the Settlement,

nevertheless shall remain in full force and effect. The Court may consider and rule upon the




                                                19
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 21 of 79
                                                               Execution Copy

fairness, reasonableness, and adequacy of the Settlement independently of any award of attorneys’

fees and reimbursement of expenses.

                                         COOPERATION

       22.     In addition to the actions specifically provided for in this Stipulation, the Parties

agree to use their reasonable best efforts from the date hereof to take, or cause to be taken, all

actions, and to do, or cause to be done, all things reasonably necessary, proper, or advisable under

applicable laws, regulations, or agreements, to consummate and make effective this Stipulation

and the Settlement. The Parties and their attorneys agree to cooperate fully with one another in

seeking the Court’s approval of the Settlement and to use their best efforts to effect the

consummation of this Stipulation and the Settlement, including, but not limited to, resolving any

objections raised with respect to the Settlement. Without further order of the Court, the Parties

may agree to reasonable extensions of time not expressly set by the Court in order to carry out any

of the provisions of this Stipulation.

       23.     If, before the Court’s approval of the Settlement becomes Final, any action was or

is filed, re-filed, or otherwise prosecuted in any court asserting any Released Plaintiffs’ Claims

against any of the Released Defendant Parties, Plaintiffs agree to cooperate and use their

reasonable best efforts to assist Defendants in taking any and all necessary actions to prevent, stay,

or seek dismissal of such action, and to oppose entry of any interim or final relief in any other

litigation against any of the Parties that challenges the Settlement or otherwise involves a Released

Plaintiffs’ Claim.

                            STIPULATION NOT AN ADMISSION

       24.     It is expressly understood that neither this Stipulation nor any act or omission in

connection therewith is intended or shall be deemed to be a presumption, concession, or admission

by: (a) any of the Defendants or any of the other Released Defendant Parties as to the validity of


                                                 20
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 22 of 79
                                                               Execution Copy

any claims, causes of action, or other issues raised, or which might be or have been raised, in the

Consolidated Action or in any other litigation, or to be evidence of or constitute an admission of

wrongdoing or liability by any of them, and each of them expressly denies any such wrongdoing

or liability; or (b) Plaintiffs as to the infirmity of any claim or the validity of any defense, or to the

amount of any damages. The existence of the Stipulation, its contents, or any negotiations,

statements, or proceedings in connection therewith, shall not be offered or admitted in evidence or

referred to, interpreted, construed, invoked, or otherwise used by any Person for any purpose in

the Consolidated Action, the Teamsters Action, or otherwise, except as may be necessary to

effectuate the Settlement. This provision shall remain in force in the event that the Settlement is

terminated for any reason whatsoever. Notwithstanding the foregoing, any of the Released Parties

may file the Stipulation or any judgment or order of the Court related hereto in any other action

that has been or may be brought against them, in order to support any and all defenses or

counterclaims based on res judicata, collateral estoppel, good-faith settlement, judgment bar or

reduction, or any other theory of claim preclusion or issue preclusion or similar defense or

counterclaim.

                                               RULE 11

        25.     The Parties intend this Stipulation and the Settlement to be a final and complete

resolution of all disputes asserted or which could be asserted by Plaintiffs against the Released

Defendant Parties with respect to the Released Plaintiffs’ Claims. No Party shall assert any claims

of any violation of Rule 11 of the Federal Rules of Civil Procedure or any similar or related rule,

law, or source of judicial authority relating to the institution, prosecution, defense, or settlement of

the Consolidated Action or the Teamsters Action. The Parties agree that the amounts paid and the

other terms of the Settlement were negotiated at arm’s length and in good faith by the Parties,

including through a mediation process supervised and conducted by Robert A. Meyer, Esq. of


                                                   21
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 23 of 79
                                                               Execution Copy

JAMS, and reflect that the Settlement was reached voluntarily after extensive negotiations and

consultation with experienced legal counsel, who were fully competent to assess the strengths and

weaknesses of their respective clients’ claims or defenses.

                                           NO WAIVER

       26.     Any failure by any Party to insist upon the strict performance by any other Party of

any of the provisions of this Stipulation shall not be deemed a waiver of any of the provisions

hereof, and such Party, notwithstanding such failure, shall have the right thereafter to insist upon

the strict performance of any and all of the provisions in this Stipulation by such other Party.

       27.     No waiver, express or implied, by any Party of any breach or default in the

performance by any other Party of its obligations under this Stipulation shall be deemed or

construed to be a waiver of any other breach, whether prior, subsequent, or contemporaneous,

under this Stipulation.

                                           AUTHORITY

       28.     This Stipulation will be executed by counsel to the Parties on behalf of their

respective clients. Each counsel represents and warrants that he or she has been duly authorized

and empowered to execute this Stipulation on behalf of such Party, and that it shall be binding on

such Party in accordance with its terms.

                                 SUCCESSORS AND ASSIGNS

       29.     This Stipulation is, and shall be, binding upon, and inure to the benefit of, the

Parties and their respective agents, executors, administrators, heirs, successors, affiliates, and

assigns; provided, however, that no Party shall assign or delegate its rights or responsibilities under

this Stipulation without the prior written consent of the other Parties.




                                                  22
        Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 24 of 79
                                                                Execution Copy


                                             BREACH

        30.    The Parties agree that in the event of any breach of this Stipulation, all of the

Parties’ rights and remedies at law, equity, or otherwise, are expressly reserved.

                               GOVERNING LAW AND FORUM

        31.    This Stipulation, the Settlement, and any and all disputes arising out of or relating

in any way to this Stipulation or the Settlement, whether in contract, tort, or otherwise, shall be

governed by, and construed in accordance with, the laws of the State of Maryland, without regard

to conflict of laws principles. Any action relating to this Stipulation or the Settlement will be filed

exclusively in the Court. Each Party: (a) consents to personal jurisdiction in any such action (but

no other action) brought in the Court; (b) consents to service of process by registered mail upon

such Party and/or such Party’s agent; (c) waives any objection to venue in the Court and any claim

that Maryland or the Court is an inconvenient forum; and (d) expressly waives, and agrees not to

plead or make any claim, that any such action or proceeding is subject (in whole or in part) to a

jury trial.

                         REPRESENTATIONS AND WARRANTIES

        32.    Plaintiffs and Plaintiffs’ Counsel represent and warrant that: (a) Plaintiffs are

stockholders of Sinclair and were stockholders of Sinclair at all relevant times for purposes of

maintaining standing; (b) none of the Released Plaintiffs’ Claims has been assigned, encumbered,

or in any manner transferred in whole or in part by Plaintiffs or Plaintiffs’ Counsel; and (c) neither

Plaintiffs nor Plaintiffs’ Counsel will attempt to assign, encumber, or in any manner transfer, in

whole or in part, any of the Released Plaintiffs’ Claims.

        33.    Each Party represents and warrants that the Party has made such investigation of

the facts pertaining to the Settlement provided for in this Stipulation, and all of the matters

pertaining thereto, and has been advised by counsel, as the Party deems necessary and advisable.


                                                  23
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 25 of 79
                                                               Execution Copy


                                     ENTIRE AGREEMENT

       34.     This Stipulation and the attached exhibits constitute the entire agreement among

the Parties with respect to the subject matter hereof and supersede all prior or contemporaneous

oral or written agreements, understandings, or representations.          All Parties agree that no

representations, warranties, or inducements have been made to any Party concerning the

Stipulation or its exhibits other than the representations, warranties, and covenants contained and

memorialized in such documents. All Parties further agree that they are not relying on any

representations, warranties, or covenants that are not expressly contained and memorialized in the

Stipulation or its exhibits. All of the exhibits hereto are material and integral parts hereof and are

fully incorporated herein by reference.

                                       INTERPRETATION

       35.     This Stipulation was mutually prepared by the Parties and will not be construed

against any of them by reason of authorship.

       36.     Section and/or paragraph titles have been inserted for convenience only and will

not be used in interpreting the terms of this Stipulation.

       37.     The terms and provisions of this Stipulation are intended solely for the

benefit of the Parties and their respective successors and permitted assigns, and it is not the

intention of the Parties to confer third-party beneficiary rights or remedies upon any other Person,

except with respect to (a) any attorneys’ fees and expenses to be paid to Plaintiffs’ Counsel pursuant

to the terms of this Stipulation; and (b) the Released Parties who are not signatories hereto, who

shall be third-party beneficiaries under this Stipulation and entitled to enforce it in accordance with

its terms, but the consent of such third-party beneficiaries shall not be required to amend, modify,

or terminate this Stipulation.




                                                  24
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 26 of 79
                                                               Execution Copy


                                           AMENDMENTS

        38.      This Stipulation may not be amended, changed, waived, discharged, or terminated

(except as explicitly provided herein), in whole or in part, except by an instrument in writing signed

by counsel to all of the Parties to this Stipulation, on behalf of each such Party.

                                         COUNTERPARTS

        39.      This Stipulation may be executed in any number of actual, telecopied, or

electronically mailed counterparts and by each of the different Parties on several counterparts, each

of which when so executed and delivered will be an original. This Stipulation will become

effective when the actual, telecopied, or electronically mailed counterparts have been signed by

each of the Parties to this Stipulation and delivered to the other Parties. The executed signature

page(s) from each actual, telecopied, or electronically mailed counterpart may be joined together

and attached and will constitute one and the same instrument.

                                 CONTINUING JURISDICTION

        40.      The consummation of this Settlement as embodied in this Stipulation shall be under

the authority of the Court, and the Court shall retain exclusive jurisdiction for the purpose of

enforcing the terms of this Stipulation.

                                       NOTICE TO PARTIES

        41.      If any Party is required to give notice to any other Party under this Stipulation, such

notice shall be in writing and shall be deemed to have been duly given upon receipt of hand or

courier delivery, or facsimile or email transmission with confirmation of receipt. Notice shall be

provided as follows:

 If to Plaintiffs:                                   Zuckerman Spaeder LLP
                                                     Attn: Cyril V. Smith
                                                     100 E. Pratt Street, Suite 2400
                                                     Baltimore, Maryland 21202
                                                     Telephone: (410) 949-1145


                                                   25
     Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 27 of 79
                                                             Execution Copy



                                      Bernstein Litowitz Berger & Grossmann LLP
                                      Attn: Mark Lebovitch
                                      1251 Avenue of the Americas
                                      New York, New York 10020
                                      Telephone: (212) 554-1400

                                      Berman Tabacco
                                      Attn: Nathaniel L. Orenstein
                                      One Liberty Square
                                      Boston, Massachusetts 02109
                                      Telephone: (617) 642-8300

                                      Hach Rose Schirripa & Cheverie LLP
                                      Attn: Daniel Rehns
                                      112 Madison Avenue, 10th Floor
                                      New York, New York 10016
                                      Telephone: (646) 992-8123


If to Defendants:                     Kramon & Graham, P.A.
                                      Attn: Philip M. Andrews
                                      One South Street, Suite 2600
                                      Baltimore, Maryland 21202
                                      Telephone: (410) 752-6030

                                      Freshfields Bruckhaus Deringer US LLP
                                      Attn: Aaron R. Marcu
                                      601 Lexington Avenue, 31st Floor
                                      New York, New York 10022
                                      Telephone: (212) 277-4000

                                      Thomas & Libowitz, P.A.
                                      Attn: Scott H. Marder
                                      25 South Charles Street, Suite 2015
                                      Baltimore, Maryland 21201
                                      Telephone: (410) 752-2468

                                      Fried, Frank, Harris, Shriver & Jacobson LLP
                                      Attn: Scott B. Luftglass
                                      One New York Plaza
                                      New York, New York 10004
                                      Telephone: (212) 859-8000




                                    26
      Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 28 of 79
                                                              Execution Copy

       IN WITNESS WHEREOF, the Parties hereto have caused this Stipulation to be executed

by their duly authorized counsel, as of July 20, 2020.


                                             _________________________________
                                             Cyril V. Smith, Bar No. 07332
                                             J. Michael Pardoe, Fed. No. 20730
                                             ZUCKERMAN SPAEDER LLP
                                             100 E. Pratt Street, Suite 2440
                                             Baltimore, Maryland 21202
                                             Telephone: (410) 949-1145
                                             csmith@zuckerman.com
                                             mpardoe@zuckerman.com

                                             Mark Lebovitch
                                             Christopher J. Orrico
                                             Thomas G. James
                                             BERNSTEIN LITOWITZ BERGER &
                                             GROSSMANN LLP
                                             1251 Avenue of the Americas
                                             New York, New York 10020
                                             Telephone: (212) 554-1400
                                             markl@blbglaw.com
                                             christopher.orrico@blbglaw.com
                                             thomas.james@blbglaw.com

                                             Nathaniel L. Orenstein
                                             Steven L. Groopman
                                             BERMAN TABACCO
                                             One Liberty Square
                                             Boston, Massachusetts 02109
                                             Telephone: (617) 642-8300
                                             norenstein@bermantabacco.com
                                             sgroopman@bermantabacco.com

                                             Attorneys for Plaintiffs in the Consolidated Action




                                               27
Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 29 of 79
Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 30 of 79
Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 31 of 79
                                                        Execution Copy

                             ____________________________
                             Scott H. Marder, Bar No. 28789
                             Sima G. Fried, Bar No. 03564
                             THOMAS & LIBOWITZ, P.A
                             25 S. Charles St., Suite 2015
                             Baltimore, Maryland 21201
                             Telephone: (410) 752-2468
                             shmarder@tandllaw.com
                             sfried@tandllaw.com

                             Scott B. Luftglass (admitted pro hac vice)
                             FRIED, FRANK, HARRIS, SHRIVER &
                             JACOBSON LLP
                             One New York Plaza
                             New York, New York 10004
                             Telephone: (212) 859-8000
                             scott.luftglass@friedfrank.com

                             Attorneys for Defendants David D. Smith, Frederick
                             G. Smith, J. Duncan Smith, Robert E. Smith,
                             Howard E. Friedman, Daniel C. Keith, Christopher
                             S. Ripley, and Nominal Defendant Sinclair
                             Broadcast Group, Inc.




                               29
Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 32 of 79




                    Exhibit A
Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 33 of 79




       Proposal for Regulatory Committee
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 34 of 79



I.     COMMITMENT STATEMENT
       A. Sinclair agrees to adopt and include in its Corporate Governance Guidelines the
          following commitment statement:
Sinclair is committed to maintaining a constructive and positive relationship with the Federal
Communications Commission and other federal and state regulators. This commitment includes
compliance with all hearing designation orders, agreements, and consent decrees related to
Sinclair’s business.
II.    ESTABLISH REGULATORY COMMITTEE
Sinclair shall establish and operate a Regulatory Committee of the Board of Directors for a
minimum of five (5) years from implementation, to be continued thereafter at the discretion of
the full Board. The Regulatory Committee consisting of at least three (3) members will exercise
oversight responsibility on significant broadcast related regulatory and compliance issues, based
on criteria to be developed by the Regulatory Committee designed to identify matters falling
within its scope.
A majority of the members of the Regulatory Committee shall satisfy the independence
standards of the NASDAQ. In addition, a majority of the Regulatory Committee shall have (i)
relevant experience in law, corporate compliance, regulatory or governmental affairs relevant to
regulatory and/or compliance issues faced by the Company; or (ii) serve, whether as an
employee or director, with a broadcasting company regulated by the FCC.
The charter of the Regulatory Committee will be published on the Company’s website and
include:
       1. The composition of the committee;
       2. The committee’s internal and external reporting obligations;
       3. Review Sinclair’s compliance with relevant laws, regulations, and corporate policies
          governing the broadcasting industry;
       4. Review the Company’s adherence with any regulatory hearing designation orders,
          agreements, and consent decrees;
       5. Review information about current and emerging legal and regulatory compliance
          risks and enforcement trends that may affect the Company’s business operations,
          performance or strategy; and
       6. Oversee the Company’s relationship with its regulators, including the FCC, including
          review of, with the appropriate members of management, the staffing and interactions
          of the Company’s interactions with the regulators.
III.   INFORMATION AND REPORTS TO BE PROVIDED TO THE REGULATORY
       COMMITTEE
       A. Government Inquiries, Investigations and Actions
       On at least a quarterly basis, the Chief Compliance Officer will report to the Regulatory
       Committee regarding (a) letters or notifications from the FCC; (b) letters or notifications
       from the DOJ; and (c) significant, as defined by criteria to be developed by the
       Regulatory Committee, communications with any other governmental regulator. The
      Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 35 of 79



      Chief Compliance Officer shall report on the matters described above and provide
      updates on material developments in such matters. The form, content, and level of detail
      of the reports shall be approved by the Regulatory Committee.
      B. External Complaints
      On a quarterly basis, the Chief Compliance Officer will report to the Regulatory
      Committee regarding any external complaints or inquiries deemed significant, as defined
      by criteria to be developed by the Regulatory Committee, alleging concerns about
      Sinclair’s interactions with government regulators, and/or regulatory behavior. The Chief
      Compliance Officer shall report on the matters described above and provide updates on
      material developments in such matters. The form, content, and level of detail of the
      reports shall be approved by the Regulatory Committee.
      C. Internal Complaints
      On a quarterly basis, the Chief Compliance Officer will report to the Regulatory
      Committee regarding any internal complaints or inquiries deemed significant, as defined
      by criteria to be developed by the Regulatory Committee, alleging concerns about
      Sinclair’s interactions with government regulators, and/or regulatory behavior. The Chief
      Compliance Officer shall report on the matters described above and provide updates on
      material developments in such matters. The form, content, and level of detail of the
      reports shall be approved by the Regulatory Committee.
IV.   COORDINATION WITH AUDIT COMMITTEE
      The Regulatory Committee and the Audit Committee shall keep each other informed of
      their activities in matters of mutual interest and meet together at least twice annually to
      discuss such matters.
V.    AUTHORITY OF THE REGULATORY COMMITTEE
      1. The Regulatory Committee has the authority, following consultation with the full
         Board, to: (a) Require management to conduct audits on compliance, regulatory
         and/or legal concerns and, where appropriate, direct management to provide the
         results of such audits to the Regulatory Committee directly; (b) Commission such
         other studies, analyses, reviews and/or surveys as it deems appropriate to evaluate
         Sinclair’s compliance with regulatory requirements, as well as to evaluate the quality
         of the personnel, committees and entities providing compliance and regulatory
         services to Sinclair; (c) Retain outside counsel and additional experts and consultants
         in the discharge of its responsibilities; and (d) Request and meet privately with any
         member of Sinclair’s senior management team or any other Sinclair employee.
VI.   REPORTING RESPONSIBILITY OF THE REGULATORY COMMITTEE
      1. The Regulatory Committee shall, at least annually, deliver a report, which shall
         include written presentation materials, to the Board as a whole, including a summary
         description of any findings and actions taken by the Regulatory Committee.
      2. The Regulatory Committee shall, at least annually, issue a public written summary of
         its activities in its proxy statement.
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 36 of 79



VII.   TERM OF THE CORPORATE GOVERNANCE REFORMS
Unless specified otherwise in this agreement, the terms of this agreement are for five (5) years
from the date of the approval of the proposed settlement by the United States District Court for
the District of Maryland (Northern Division).
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 37 of 79



    1. RELATED PERSON TRANSACTIONS
    Our related person transaction policy covers any transaction, arrangement or relationship, or
any series of similar transactions, arrangements or relationships in which the Company was or is
to be a participant, wherein the amount involved exceeds $120,000 and a related personin which a
Related Person had or will have a direct or indirect material interest. The Board of Directors has
determined that certain transactions falling within the characteristics above do not create a material direct
or indirect interest on behalf of the related person, and are, therefore, not deemed to be related person
transactions.(“Related Person Transaction”).


For purposes of this policy a “Related Person” means:

        1. any person who is or at any time since the beginning of the Company’s last fiscal year
        was a director or executive officer of the Company;
        2. any shareholder who beneficially owns in excess of 5% of the Company’s outstanding
        common stock;
        3. a person who is an immediate family member of any director, executive officer, or
        more than 5% beneficial owner (which means any child, stepchild, parent, stepparent,
        spouse, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-
        law, sister-in-law, and any person (other than a tenant or employee) sharing the house of
        such director, executive officer, or more than 5% beneficial owner; or
        4. any firm, corporation, charitable organization or other entity in which any of these
        persons is employed or an officer, general partner or principal or in a similar position or
        in which the person and all related parties has beneficial ownership interest of 10% or
        more.

       The definitions of “Related Party Transaction” and “Related Person” shall be updated
periodically to conform to any changes to such definitions as shall be necessary to conform to
any amendments to Regulation S-K Item 404 or any successor item.

       Prior to entering into the Related Person Transaction, the Director or executive officer
who is a Related Person or has an immediate family member who is a Related Person must
provide notice to the Chief Compliance Officer and the General Counsel of the facts and
circumstances of the proposed Related Person Transaction. The notice should include:

           the Related Person’s relationship to the Company and the person’s interest in the
            transaction;
           the material terms of the proposed transaction, including the aggregate value or, in
            the case of indebtedness, the aggregate principal and interest rate;
           the benefits to the Company of the proposed transaction;
           if applicable, the availability of other sources of comparable products or services; and
           an assessment of whether the proposed transaction is on terms that are comparable to
            the terms available to an unrelated third party

   The Audit Committee of the Board of Directors reviews all material related person transactions and may
approve or ratify the related person transaction only if the Audit CommitteeChief Compliance Officer,
upon consultation with the General Counsel, will determine whether the proposed transaction is
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 38 of 79



a Related Person Transaction for purposes of this policy and may meet with the relevant business
unit or function leader to confirm and supplement the information in the notice. Any proposed
transaction determined to be Related Person Transaction will be submitted to the Audit
Committee for consideration. The Audit Committee will consider all the relevant facts and
circumstances, including the benefits to the Company, the potential effect on a director’s
independence of entering into the transaction, the availability of other sources for the products or
services, the terms of the transaction and the terms available to unrelated third parties generally.
The Audit Committee may approve the Related Person Transactions only if it determines , in
good faith, that, under all of the circumstances, the transaction is in, or is not inconsistent with,
the best interests of the Company, and has terms that are no less favorable to Sinclair than those
available with an unrelated third-party. The Audit Committee may, in itstheir sole discretion,
impose such conditions as itthey deems appropriate on the Company or the related person in
connection with approval of the related person transaction.

    Any related person transaction previously approved by the Audit Committee or otherwise
already existing that is ongoing in nature shall be reviewed by the Company’s auditor and the Audit
Committee annually to ensure that such related person transaction has been conducted in
accordance with the previous approval granted by the Audit Committee, if any, and that all
required disclosures regarding the related person transaction are made.

     Prior to the adoption of our related person transaction policy, consistent with the Nasdaq
listing requirements and the Audit Committee charter, the Audit Committee reviewed or
approved all related person transactions requiring disclosure under SEC regulations to the extent
such transactions were entered into or amended since February 2004. Certain transactions
mentioned in the reference below were not approved pursuant to the current related person
transaction policy because they were entered into before the policy’s existence.

   For further information regarding related person transactions, see Note 13. Related Person
Transactions to our consolidated financial statements in our 2018 Annual Report on Form 10-K.
Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 39 of 79




Changes to Sinclair’s Code of Business Conduct and Ethics
   Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 40 of 79




                       Code of Business Conduct and Ethics
                       SINCLAIR BROADCAST GROUP, INC.

The Board of Directors (the “Board) of Sinclair Broadcast Group, Inc. (together with its
subsidiaries, the "Corporation") has adopted the following Code of Business Conduct and
Ethics (the "Code") for officers, directors and employees of the Corporation. This Code is
intended to identify the ethical duties and responsibilities of officers, directors and
employees, provide guidance and assist them with ethical issues, provide mechanisms to
report unethical conduct, and foster a culture of honesty and accountability. Each officer,
director and employee must comply with the letter and spirit of this Code.

This Code is intended to serve as a source of guiding principles for officers, directors and
employees of the Corporation. All are encouraged to bring questions about particular
circumstances concerning one or more of the provisions of this Code to the attention of
their immediate supervisor or department head or the Corporation's General Counsel.

Anyone who violates the law, this Code or any other Corporation policy is subject to
disciplinary action, including, without limitation, the disciplinary actions set forth in
Section E herein.

This Code is not intended to and does not constitute an employment contract or assurance
of continued employment and does not create any rights in any director, officer,
employer, customer, supplier, competitor, stockholder of the Corporation or any other
person or entity.



A. Conflict of interests

It is the policy of the Corporation to prohibit its officers, directors and employees from
engaging in any activity or practice in conflict with the interests of the Corporation. All
officers, directors and employees must avoid conflicts between their personal interests
and the interests of the Corporation in dealing with fellow employees, other
organizations, clients, vendors, or individuals seeking to do business with the
Corporation. Situations should be avoided where it would be reasonable for an objective
observer to believe that the judgment or loyalty of the officer, director or employee may
be compromised by his or her own, or an immediate family member's (spouse, parent,
child, sibling or domestic partner) external employment. Conflicts of interests can take
many forms, not all of which can be detailed in this Code. Some examples of conflicts of
interest that should always be avoided are as follows:
   Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 41 of 79



1. No officer, director or employee or member of his/her immediate family may accept: a)
a gift that is not customary for that position/responsibility or b) any service, money, loan
or any full-time, part-time, or temporary employment from any organization that does
business with the Corporation, is seeking to do business with the Corporation, or is a
competitor of the Corporation, unless authorized to do so by his/her immediate
supervisor, in the case of an officer or director, from the Corporation's Chief Financial
Officer Regulatory Committee. The Chief Executive Officer and Chief Financial Officer
must obtain authorization to accept such gifts from the Board of Directors Regulatory
Committee.

2. No officer, director or employee or member of his/her immediate family may
participate in any contest, drawing, or promotion sponsored by the Corporation solely
or in association with its advertisers.

3. An officer, director or employee or members of his/her immediate family may not
participate in any industry audience measurement study. Should you receive any
request from a survey firm (e.g., Nielsen, Comscore etc.) to participate in an audience
measurement study, please decline. Officers, directors and employees also may not
influence, either directly or indirectly, a survey participant in his/her responses.

4. Corporation loans to, or guarantees of obligations of, directors and executive
officers and their family members and entities owned or controlled by them are likely
to create conflicts of interest and, therefore, are prohibited, whether transacted directly
or indirectly. In addition, loans to, or guarantees of obligations of, other employees
may create conflicts of interest and therefore must be reviewed and approved in
advance by the General Counsel and the Chief Financial Officer.

5. No officer, director or employee may, without the prior approval of the Company’s
Audit Committee, enter into any financial transaction, arrangement or relationship or
series of similar transactions, arrangements or relationships in which the Company was
or is to be a participant, the amount involved exceeds $120,000, and such officer,
director or employee had or will have a direct or indirect material interest. The
procedures for obtaining Audit Committee approval are set forth in the Company’s
Related Person Transaction Policy.

The Corporation prohibits any officer, director or employee from accepting or agreeing
to accept from any entity, other than the Corporation, any money, service, or other
valuable consideration in return for, or in connection with, the broadcast of any matter
over the station.

Additionally, Section 509(A) of the Communications Act requires any officer, director
or employee of a radio or television station who accepts or agrees to accept from any
   Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 42 of 79



person (other than the Corporation) any money, service, or other valuable consideration
in return for, or in connection with, the broadcast of any matter over a station, to disclose
to the Corporation the fact of acceptance or agreement to accept. Section 509(A) also
requires that this disclosure be made in advance of the broadcast in question. The
purpose of this disclosure requirement is to enable the Corporation to determine whether
a sponsorship identification announcement is required to be broadcast as the
consequence of an officer's, director's or an employee's acceptance or agreement to
accept consideration for or in connection with the broadcast of any matter over the
station. To ensure that the Corporation remains in compliance with applicable law,
officers, directors and employees of the Corporation shall comply with the foregoing
disclosure requirements with respect to the broadcast of any matter, whether broadcast
over a television station, radio station or cable channel.

In addition to any action which the Corporation may take, Section 508(G) of the
Communications Act provides that any officer, director or employee who fails to make
the required disclosures under Section 508(G) shall, for each violation, be fined up to
$10,000 or imprisoned up to one year.

Outside employment must not conflict in any way with an officer or employee's regular
job with the Corporation. All officers and employees will be subject to the Corporation's
scheduling demands and performance expectations without regard to any impact from
outside employment. The Corporation reserves the right to decide when outside
activities conflict with job performance or Corporation interests, and may ask the
employee to make changes or refrain from it.

The Corporation aims to succeed through fair and honest competition. The Corporation
seeks superior performance from its officers, directors and employees, but never through
unethical or illegal business practices. Officers, directors and employees should endeavor
to deal fairly with the Corporation's customers, suppliers, competitors and other
employees and directors. No one should take unfair advantage of another individual
through manipulation, concealment, abuse of privileged information, foreign corruption
acts or misrepresentation of the material facts.

Officers and employees who are uncertain as to conformity with the Corporation's policy
should discuss such circumstances with their department head, their immediate
supervisor or the Corporation's General Counsel.
   Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 43 of 79



B. Corporate Opportunities

Officers, directors and employees are prohibited from: (a) taking for themselves
personally opportunities related to the Corporation's business; (b) using the Corporation's
property, information, or position for personal gain; or (c) competing with the
Corporation for business opportunities; provided however, if the Corporation determines
not to pursue a business opportunity, officers, directors and employees may do so with
the consent of the general manager of the station at which such employee is employed or,
in the case of an officer or a director, from the Corporation's Chief Financial Officer. The
Chief Executive Officer and Chief Financial Officer must obtain authorization to pursue
such opportunities from the Board of Directors.



C. Compliance with laws, rules and regulations

Officers, directors and employees must comply with all laws, rules and regulations
applicable to them or the Corporation, including, without limitation, insider-trading laws,
antitrust laws, intellectual property laws, anticorruption and sanctions laws, lobby laws,
FCC rules and regulations, and any current decrees.



D. Financial Reporting and Public Communications

It is extremely important that the Corporation's accounting, financial and other systems
provide accurate and timely reporting of transactions involving Corporation assets. The
Corporation is committed to full, fair, accurate, timely and understandable disclosure in
reports and documents filed with or submitted to the Securities and Exchange
Commission and other regulators, and in other public communications made by the
Corporation. Every accounting or financial record, as well as the underlying support
data, must accurately describe the transaction without omission, concealment or
falsification of information. If an employee becomes aware of any information that could
reasonably be deemed to have a material effect on the Corporation, he/she must ensure
that the information is disclosed to the general manager of the station or, in the case of a
corporate employee or a director, to the Corporation's Chief Financial Officer.
Additionally, officers, directors and employees must comply with the Corporation's
internal controls and procedures. If an employee observes or learns of a failure to
comply with such controls and procedures, he/she must promptly notify the Company’s
Internal Audit team, the Corporation's Chief Financial Officer, or report the failure in
accordance with the Company’s Whistle Blower Policy.
   Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 44 of 79



Directors, officers and employees should maintain the confidentiality of non-public
information and records entrusted to them by the Corporation, and any other confidential
information that comes to them, from whatever source, in the course of performing their
responsibilities as a director, officer or employee, except when disclosure is authorized by
the legal department or CFO, or required by laws, rules, regulations or legal process.

The Corporation's assets, including but not limited to such information as customer lists,
contractual agreements, pricing agreements, trade secrets, supplies, equipment, materials,
intellectual property, software, hardware and facilities are valuable resources owned or
licensed by or otherwise belonging to the Corporation and are to be used solely for the
Corporation's purposes. Safeguarding this property from loss, damage or theft is the
responsibility of all employees. No person shall take the Corporation's property or assets
for personal use or gain, nor shall the Corporation's property or assets be given away,
sold or traded without proper authorization.



E. Reporting and Compliance procedures

The Corporation is committed to operating according to the highest standards of business
conduct and ethics set forth in the Code. Each director, officer and employee is expected
to report what he or she believes in good faith are actual or potential conflicts of interest,
corporate opportunities, violations of applicable laws or non-compliance with this Code
by any of the Corporation's directors, officers or employees. The Corporation's
disclosure committee (the "Committee") is generally responsible for the enforcement of
the Code relating to employees. The Board of Directors (or its designee) is generally
responsible for enforcement of the Code relating to executive officers and members of
the Board of Directors.

Officers, directors and employees must report any suspected violations of this Code
promptly to their General Manager or the General Counsel. The Corporation will not
tolerate retaliation, retribution or adverse employment action of any kind against
employees who report suspected violations in good faith and their identities will be
protected to the extent consistent with law and Corporation policy. Officers, directors and
employees must fully cooperate with inquiries or investigations relating to potential
violations of law or this Code. The Corporation will take prompt and consistent action in
response to violations of this Code.

All managers shall be responsible for the enforcement of and the compliance with this
Code, including necessary distribution to ensure employee knowledge and compliance.
   Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 45 of 79



Officers, directors and employees in management or supervisory positions should
promote ethical behavior and: (a) encourage employees to talk to supervisors, managers
and other appropriate personnel when in doubt about the best course of action in a
particular situation; (b) encourage employees to report violations of laws, rules,
regulations or this Code to appropriate personnel; and (c) inform employees that the
Corporation will not allow retaliation for reports made in good faith.

When Code violations are determined to exist, appropriate corrective and disciplinary
action will be taken, which may include one or more of the following measures, as
applicable: (i) counseling; (ii) a warning; (iii) a reprimand noted in the employee's
personnel file; (iv) probation; (v) change, including reassignment, in job responsibilities,
authority and/or title; (vi) temporary suspension, with or without pay; (vii) termination of
employment or other relationship with the Corporation; (viii) removal as a director or
officer; (ix) reimbursement of losses or damages resulting from the violation; or (x)
referral for criminal prosecution or civil action.



F. Changes to or Waivers of the Code

From time to time, the Corporation may waive provisions of this Code. Any officer or
employee who believes that a waiver may be appropriate should discuss the matter with
the General Counsel, who will review the matter with the Committee which may review
requests for waivers and make recommendations to the Audit Committee. Any changes to
or waivers of the Code may be made only by the Audit Committee, and must be promptly
disclosed as required by law or NASDAQ regulations and filed with the SEC.

Any provision of this policy may be revised or amended at any
time. Last revised: May 2020
Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 46 of 79




       Additional Corporate Governance
              Recommendations
      Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 47 of 79



1. Nominating and Corporation Governance Committee
Establish standing Nominating and Governance Committee composed of independent directors.
The Nominating and Corporate Governance Committee will:
   a) establish criteria for the selection of new directors to become members of the Board,
      which criteria shall be approved by the Board;
   b) lead the search for and identify individuals qualified to become members of the Board
      and conduct the necessary and appropriate inquiries into the backgrounds and
      qualifications of possible nominees
   c) determine each proposed nominee’s qualifications for service on the Board
   d) consult with the Executive Chairman and CEO during the process of identifying director
      nominees
   e) identify and recommend annually, or as vacancies or newly created positions occur,
      director nominees for approval by the Board
   f) have the authority to retain and terminate a search firm to identify director candidates at
      the Company’s expense
   g) consider questions of independence and possible conflicts of interest of members of the
      Board and executive officers, and whether a candidate has special interests or
      considerations that would impair his or her ability to effectively represent the interest of
      all shareholders
   h) annually review the non-employee director compensation program as to form and
      amount in accordance with the Corporate Governance Guidelines. In performance of this
      review, the Committee may request that the Compensation Committee, with assistance
      from its compensation consultant, perform any necessary work in the analysis of the non-
      employee director compensation program, and provide a recommendation to the
      Committee. Upon receiving such recommendation, the Committee will review and
      determine which action or actions are appropriate to recommend to the Board
   i) be responsible for succession planning and make an annual report to the Board on
      succession planning
   j) have responsibility, when appropriate, for nominating and evaluating potential
      successors to the CEO; and in carrying out such responsibility, will work with the entire
      Board
   k) consider recommendations for director nominees from current directors and executive
      officers, shareholders and other parties they deem appropriate and determine policies
      with respect to recommendations made by shareholders and from other sources
   l) receive comments from all directors and report annually to the Board with an assessment
      of the Board's performance, to be discussed with the full Board following the end of each
      fiscal year or at such other time as the Committee shall determine. The Committee may
      also assess individual director performance and take actions as it deems appropriate with
      respect to any such matter
     Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 48 of 79



  m) review and reassess the adequacy of the Corporate Governance Guidelines adopted by
     the Board and recommend any proposed changes to the Board for approval
  n) make regular reports to the Board
  o) annually review its own performance
2. Corporate Governance Guidelines
  a) Commitment Statement
     Sinclair is committed to maintaining a constructive and positive relationship with the
     Federal Communications Commission and other federal and state regulators. This
     commitment includes compliance with all hearing designation orders, agreements, and
     consent decrees related to Sinclair’s business.
  b) Director qualifications
  c) Director responsibilities
  d) Board committees
  e) Director access to officers and employees
  f) Director compensation
  g) Director orientation and continuing education
  h) CEO evaluation and management succession
  i) Annual performance evaluation
  j) Communications
3. Chief Compliance Officer
  a) Appoint an experienced Chief Compliance Officer
  b) Reports to CEO and provides reports and updates to Regulatory Committee and Audit
     Committee (as set forth in those committees’ mandates and procedures)
  c) Responsible for developing, implementing and administering the Company’s compliance
     program, and shall ensure compliance with laws and regulatory obligations
  d) Responsible for developing training programs to ensure the Company’s compliance with
     laws, regulatory obligations and Company policies
  e) Responsible for overseeing compliance with the proposed Consent Decree and regularly
     reporting to the Regulatory Committee with respect thereto
Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 49 of 79




                    Exhibit B
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 PageExecution
                                                                50 of 79 Copy



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Northern Division)


 FIRE AND POLICE RETIREE HEALTH
 CARE FUND, SAN ANTONIO, et al.

                Plaintiffs,                              Civil Action No. 1:18-cv-03670-CCB

                v.                                       (consolidated with Civil Action
                                                         No. 1:18-cv-03952-CCB)
 DAVID D. SMITH, et al.

                Defendants.


        [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT
                      AND PROVIDING FOR NOTICE

       WHEREAS, (a) plaintiffs in the above-captioned, consolidated derivative action (the

“Consolidated Action”), Fire and Police Retiree Health Care Fund, San Antonio and Norfolk

County Retirement System (together, “Plaintiffs”), individually and derivatively on behalf of

Sinclair Broadcast Group, Inc. (“Sinclair” or the “Company”); (b) Teamsters Local 677 Health

Services & Insurance Plan, which filed (and subsequently dismissed pursuant to the Settlement) a

related derivative action in the Circuit Court for Baltimore County, Maryland; (c) defendants

David D. Smith, Frederick G. Smith, J. Duncan Smith, Robert E. Smith, Howard E. Friedman,

Daniel C. Keith, Martin R. Leader, Lawrence E. McCanna, and Christopher S. Ripley (collectively,

the “Individual Defendants”); and (d) nominal defendant Sinclair (collectively, with the Individual

Defendants, “Defendants”) have entered into a Stipulation and Agreement of Settlement,

Compromise and Release, dated July 20, 2020 (the “Stipulation”), that sets forth the terms and

conditions for the proposed settlement (the “Settlement”) and dismissal with prejudice of the

Consolidated Action, subject to review and approval by this Court pursuant to Rule 23.1 of the

Federal Rules of Civil Procedure (the “Federal Rules”) and upon notice to Sinclair Stockholders.
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 PageExecution
                                                                51 of 79 Copy



       WHEREAS, Plaintiffs have made an application, pursuant to Rule 23.1 of the Federal

Rules, for an order preliminarily approving the Settlement in accordance with the Stipulation and

setting the schedule for notice of and this Court’s review of the Settlement; and

       WHEREAS, upon review and consideration of the Stipulation filed with the Court and the

Exhibits attached thereto, and the motion for preliminary approval of the Settlement and the papers

filed and arguments made in connection therewith;

       NOW THEREFORE, IT IS HEREBY ORDERED:

       1.      Definitions: Unless otherwise defined herein, the capitalized terms used herein

shall have the same meanings as they have in the Stipulation.

       2.      Preliminary Approval of the Settlement:            The Court hereby preliminarily

approves the Settlement, as embodied in the Stipulation, as being fair, reasonable, and adequate to

Sinclair and its stockholders, subject to further consideration at the Settlement Hearing to be

conducted as described below.

       3.      Settlement Hearing: A hearing (the “Settlement Hearing”) shall be held before

this Court on ____________, 2020, at _______, at the United States Courthouse for the District

of Maryland, 101 West Lombard Street, Chambers 7D, Baltimore, Maryland 21201 (or via

telephone or video conference, if necessary), for the following purposes: (a) to determine whether

the proposed Settlement on the terms and conditions provided for in the Stipulation, is fair,

reasonable, and adequate to the Company and its stockholders, and should be finally approved by

the Court; (b) to determine whether the Court should enter a Final Order and Judgment

substantially in the form attached as Exhibit D to the Stipulation, dismissing the Consolidated

Action with prejudice and extinguishing and releasing the Released Claims; (c) to determine

whether Plaintiffs’ Counsel’s application for attorneys’ fees and expenses (as set forth in Paragraph



                                                 2
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 PageExecution
                                                                52 of 79 Copy



18 of the Stipulation) (the “Application”) should be approved; (d) to hear and consider any

objections to the proposed Settlement and/or the Application; and (e) to rule on other such matters

as the Court may deem appropriate.

       4.      The Court reserves the right to adjourn the date of the Settlement Hearing and to

modify any other dates set forth herein without further notice of any kind and retains jurisdiction

to consider all further applications arising out of or connected with the proposed Settlement. The

Court may decide to hold the Settlement Hearing by telephone or video conference without further

notice. Any Sinclair Stockholder (or his, her, or its counsel) who wishes to appear at the Settlement

Hearing should consult the Court’s docket and/or Sinclair’s corporate website for any changes in

date, time, or format of the hearing.

       5.      The Court may approve the Settlement, with such modifications as may be agreed

to by the Parties, if appropriate, without further notice of any kind.

       6.      Approval of Form and Content of Notice: The Court (a) approves, as to form

and content, the Notice of Pendency of Derivative Action, Proposed Settlement of Derivative

Action, Settlement Hearing, and Right to Appear (the “Notice”), attached to the Stipulation as

Exhibit C; and (b) finds that the disclosure of the terms of the Settlement and distribution of the

Notice in the manner and form set forth in this Order meets the requirements of Rule 23.1 of the

Federal Rules, the United States Constitution, and any other applicable law, and shall constitute

due and sufficient notice to all Persons entitled thereto.

       7.      Manner of Giving Notice: No later than five (5) calendar days after entry of this

Preliminary Approval Order, (a) Sinclair shall disclose the terms of the Settlement through the

filing by Sinclair of a Form 8-K with the U.S. Securities and Exchange Commission, which filing

shall include a copy of the Notice and the Stipulation; (b) Sinclair shall post the Notice and the



                                                  3
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 PageExecution
                                                                53 of 79 Copy



Stipulation on Sinclair’s corporate website through the Effective Date of the Settlement; (c)

Sinclair shall release the Notice and the Stipulation on a nationally recognized newswire (e.g., PR

Newswire, BusinessWire); and (d) Plaintiffs’ Lead Counsel shall post the Notice and the

Stipulation on their respective websites through the Effective Date of the Settlement. At least ten

(10) calendar days prior to the Settlement Hearing, counsel for Sinclair shall file with the Court

appropriate proof of compliance with the Notice procedures set forth in this Order.

       8.      Appearance and Objections at Settlement Hearing: Any Sinclair Stockholder

who continues to hold shares of Sinclair stock as of the date of the Settlement Hearing may file a

written objection to the Settlement or the Application, and appear and show cause, if he, she, or it

has any cause, why the proposed Settlement or the Application should not be approved; provided,

however, that, unless otherwise directed by the Court for good cause shown, no such Person shall

be heard or entitled to contest the approval of the terms and conditions of the proposed Settlement

unless that Person has filed a written objection with the Clerk of the Court and served (by hand,

first class mail, or express service and by email) copies of such objection on Plaintiffs’ Lead

Counsel and Defendants’ counsel at the addresses set forth below, with a copy emailed to each of

the counsel at the email addresses set forth below, no later than fourteen (14) calendar days prior

to the Settlement Hearing:

        Plaintiffs’ Counsel:                          Defendants’ Counsel:

        Zuckerman Spaeder LLP                         Kramon & Graham, P.A.
        Attn: Cyril V. Smith                          Attn: Philip M. Andrews
        100 E. Pratt Street, Suite 2400               One South Street, Suite 2600
        Baltimore, Maryland 21202                     Baltimore, Maryland 21202
        Telephone: (410) 949-1145                     Telephone: (410) 752-6030
        csmith@zuckerman.com                          pandrews@kg-law.com

        Bernstein Litowitz Berger &                   Freshfields Bruckhaus Deringer
        Grossmann LLP                                 US LLP
        Attn: Mark Lebovitch                          Attn: Aaron R. Marcu


                                                 4
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 PageExecution
                                                                54 of 79 Copy



        1251 Avenue of the Americas                    601 Lexington Avenue, 31st Floor
        New York, New York 10020                       New York, New York 10022
        Telephone: (212) 554-1400                      Telephone: (212) 277-4000
        markl@blbg.com                                 aaron.marcu@freshfields.com

        Berman Tabacco                                 Thomas & Libowitz, P.A.
        Attn: Nathaniel L. Orenstein                   Attn: Scott H. Marder
        One Liberty Square                             25 South Charles Street, Suite 2015
        Boston, Massachusetts 02109                    Baltimore, Maryland 21201
        Telephone: (617) 642-8300                      Telephone: (410) 752-2468
        norenstein@bermantabacco.com                   shmarder@tandllaw.com

                                                       Fried, Frank, Harris, Shriver & Jacobson
                                                       LLP
                                                       Attn: Scott B. Luftglass
                                                       One New York Plaza
                                                       New York, New York 10004
                                                       Telephone: 212-859-8968
                                                       scott.luftglass@friedfrank.com

       9.      Any objections, filings, and other submissions: (a) must state the name, address,

and telephone number of the objector and, if represented by counsel, the name, address, and

telephone number of his, her, or its counsel; (b) must be signed by the objector; (c) must contain a

specific, written statement of the objection(s) and the specific reason(s) for the objection(s),

including any legal and evidentiary support the objector wishes to bring to the Court’s attention,

and if the objector has indicated that he, she, or it intends to appear at the Settlement Hearing, the

identity of any witnesses the objector may call to testify and any exhibits the objector intends to

introduce into evidence at the hearing; and (d) must include documentation sufficient to prove that

the objector owned shares of Sinclair common stock as of July 20, 2020 and contain a statement

that the objector continues to hold such shares as of the date of filing of the objection and will

continue to hold those shares as of the date of the Settlement Hearing. Documentation establishing

ownership of Sinclair common stock must consist of copies of monthly brokerage account




                                                  5
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 PageExecution
                                                                55 of 79 Copy



statements, or an authorized statement from the objector’s broker containing the information found

in an account statement.

       10.     Unless the Court orders otherwise, any Person or entity who or which does not

make his, her, or its objection in the manner provided herein shall: (a) be deemed to have forever

waived his, her, or its right to object to any aspect of the proposed Settlement and the Application;

(b) be forever barred and foreclosed from objecting to the fairness, reasonableness, or adequacy of

the Settlement or the Application; and (c) be deemed to have waived and forever barred and

foreclosed from behind heard in this or any other proceeding with respect to any matters

concerning the Settlement or the Application.

       11.     All Sinclair Stockholders, and any other persons owning shares of Sinclair stock as

of the date of the Settlement Hearing, shall be bound by all determinations and judgments in the

Consolidated Action concerning the Settlement and the Application, whether favorable or

unfavorable to stockholders. If the Court approves the Settlement, all Sinclair Stockholders will

be bound by the Settlement, including, but not limited to, the release of the Released Claims

provided for in the Stipulation, and by any judgment or determination of the Court affecting the

Sinclair Stockholders.

       12.     Stay and Temporary Injunction: Until otherwise ordered by the Court, the Court

stays all proceedings in the Consolidated Action other than proceedings necessary to carry out or

enforce the terms and conditions of the Stipulation. Pending final determination of whether the

Settlement should be approved, the Court bars and enjoins Plaintiffs and all other Sinclair

Stockholders from commencing, instituting, reinstituting, or prosecuting any of the Released

Plaintiffs’ Claims against any of the Released Defendant Parties in any forum.




                                                 6
         Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 PageExecution
                                                                  56 of 79 Copy



         13.    No Admissions: Neither this Order, the Stipulation, nor any act or omission in

connection therewith is intended or shall be deemed to be a presumption, concession, or admission

by: (a) any of the Defendants or any of the other Released Defendant Parties as to the validity of

any claims, causes of action, or other issues raised, or which might be or have been raised, in the

Consolidated Action or in any other litigation, or to be evidence of or constitute an admission of

wrongdoing or liability by any of them, and each of them expressly denies any such wrongdoing

or liability; or (b) Plaintiffs as to the infirmity of any claim or the validity of any defense, or to the

amount of any damages, or to the underlying facts of this matter. The existence of the Stipulation,

its contents, or any negotiations, statements, or proceedings in connection therewith, shall not be

offered or admitted in evidence or referred to, interpreted, construed, invoked, or otherwise used

by any Person for any purpose in the Consolidated Action, or otherwise, except as may be

necessary to effectuate the Settlement. This provision shall remain in force in the event that the

Settlement is terminated for any reason whatsoever. Notwithstanding the foregoing, any of the

Released Parties may file the Stipulation or any judgment or order of the Court related hereto in

any other action that may be brought against them, in order to support any and all defenses or

counterclaims based on res judicata, collateral estoppel, good-faith settlement, judgment bar or

reduction, or any other theory of claim preclusion or issue preclusion or similar defense or

counterclaim.

         14.    Settlement Fund: The Settlement Amount, plus any and all interest earned thereon

while on deposit in the Escrow Account, shall be deemed and considered to be in custodia legis of

the Court, and shall remain subject to the jurisdiction of the Court, until such time as the contents

of the Escrow Account shall be disbursed pursuant to the Stipulation and/or further order(s) of the

Court.



                                                    7
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 PageExecution
                                                                57 of 79 Copy



       15.     Termination of Settlement: If the Settlement is terminated pursuant to Paragraph

15 of the Stipulation, then (a) this Order shall be rendered null and void and of no force and effect,

to the extent provided by and in accordance with the Stipulation, and shall be vacated and, in such

event, all orders entered and releases delivered in connection herewith shall be cancelled and shall

be null and void and of no force and effect to the extent provided by and in accordance with the

Stipulation; and (b) the Parties shall be restored to their respective positions in the Consolidated

Action immediately prior to the execution of the Stipulation and shall promptly agree on a new

scheduling stipulation to govern further proceedings in the Consolidated Action.

       16.     Supporting Papers: Plaintiffs shall file and serve their motion for final approval

of the Settlement and the Application no later than twenty-eight (28) calendar days prior to the

Settlement Hearing. Reply papers in response to any objections (if any) and/or in support of the

Settlement and the Application shall be filed and served no later than seven (7) calendar days prior

to the Settlement Hearing.

       17.     Retention of Jurisdiction: The Court retains jurisdiction to consider all further

applications arising out of or connected with the Settlement.

       IT IS SO ORDERED.


DATED:


                                               THE HONORABLE CATHERINE C. BLAKE
                                               UNITED STATES DISTRICT JUDGE




                                                  8
Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 58 of 79




                    Exhibit C
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 PageExecution
                                                                59 of 79 Copy



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Northern Division)


 FIRE AND POLICE RETIREE HEALTH
 CARE FUND, SAN ANTONIO, et al.

                Plaintiffs,                               Civil Action No. 1:18-cv-03670-CCB

                v.                                        (consolidated with Civil Action
                                                          No. 1:18-cv-03952-CCB)
 DAVID D. SMITH, et al.

                Defendants.


NOTICE OF PENDENCY OF DERIVATIVE ACTION, PROPOSED SETTLEMENT OF
  DERIVATIVE ACTION, SETTLEMENT HEARING, AND RIGHT TO APPEAR

          The U.S. District Court for the District of Maryland authorized this Notice.
                            This is not a solicitation from a lawyer.

     TO: ALL RECORD HOLDERS AND BENEFICIAL OWNERS OF SHARES OF
COMMON STOCK OF SINCLAIR BROADCAST GROUP, INC. (“SINCLAIR” OR THE
“COMPANY”) AS OF THE CLOSE OF BUSINESS ON JULY 20, 2020 (“SINCLAIR
STOCKHOLDERS”).

    PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY. YOUR
            RIGHTS WILL BE AFFECTED BY THIS LITIGATION.

        This Notice relates to a proposed settlement (the “Settlement”) of the above-captioned,
consolidated derivative action (the “Consolidated Action”), which was brought by certain Sinclair
stockholders on behalf of and for the benefit of Sinclair in the U.S. District Court for the District
of Maryland (the “Court”). The complete terms of the Settlement, which remains subject to the
final approval of the Court, are set forth in a Stipulation and Agreement of Settlement,
Compromise and Release, dated July 20, 2020 (the “Stipulation”), entered into by and among
(a) the two plaintiffs in the Consolidated Action, Fire and Police Retiree Health Care Fund, San
Antonio (“San Antonio”) and Norfolk County Retirement System (“Norfolk”), individually and
derivatively on behalf of Sinclair; (b) a plaintiff, Teamsters Local 677 Health Services & Insurance
Plan (“Teamsters,” collectively, with San Antonio and Norfolk, “Plaintiffs”), which filed (and
subsequently dismissed pursuant to the Settlement) a related stockholder derivative action in
Maryland state court (as described below); (c) defendants David D. Smith, Frederick G. Smith, J.
Duncan Smith, Robert E. Smith, Howard E. Friedman, Daniel C. Keith, Martin R. Leader,
Lawrence E. McCanna, and Christopher S. Ripley (collectively, the “Individual Defendants”); and
(d) nominal defendant Sinclair (collectively, with the Individual Defendants, “Defendants”).
Defendants and Plaintiffs are collectively referred to herein as the “Parties.”
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 PageExecution
                                                                60 of 79 Copy



        All capitalized terms used in this Notice that are not otherwise defined herein shall have
the meanings provided in the Stipulation. A copy of the Stipulation is available for review on
Sinclair’s corporate website and on the websites for each of Plaintiffs’ Lead Counsel, as listed
herein.

        Because the Consolidated Action was brought as a derivative action on behalf of and for
the benefit of Sinclair, the benefits from the Settlement will go directly to Sinclair and thus there
is no proof of claim form for Sinclair Stockholders to submit in connection with the Settlement.

I.     PURPOSE OF THE NOTICE

        1.     By order of the Court, you are hereby provided this Notice of the proposed
Settlement of the Consolidated Action. The purpose of this Notice is to inform Sinclair
Stockholders about: (a) the pendency of the Consolidated Action; (b) the proposed Settlement,
subject to Court approval, on the terms and conditions set forth in the Stipulation; (c) Sinclair
Stockholders’ rights with respect to the proposed Settlement and Plaintiffs’ Counsel’s application
for an award of attorneys’ fees and reimbursement of litigation expenses (as set forth in Paragraph
18 of the Stipulation and described below) (the “Application”); and (d) the hearing that the Court
will hold on _____________, 2020, at ______, the United States Courthouse for the District of
Maryland, 101 West Lombard Street, Chambers 7D, Baltimore, Maryland 21201 (or via remote
means, if necessary).

         2.     At the Settlement Hearing, the Court will, among other things: (a) determine
whether the proposed Settlement on the terms and conditions provided for in the Stipulation, is
fair, reasonable, and adequate to Plaintiffs, Sinclair, and Sinclair Stockholders, and should be
finally approved by the Court; (b) determine whether the Court should enter a Final Order and
Judgment (the “Final Order and Judgment”) substantially in the form attached as Exhibit D to the
Stipulation, dismissing the Consolidated Action with prejudice and extinguishing and releasing the
Released Claims; (c) determine whether the Application should be approved; (d) hear and consider
any objections to the proposed Settlement and/or the Application; and (e) rule on other such matters
as the Court may deem appropriate. The Court reserves the right to adjourn the date of the
Settlement Hearing and to modify any other dates set forth herein without further notice.

       3.      This Notice contains important information regarding your rights. Your rights may
be affected by these legal proceedings. Plaintiffs, derivatively on behalf of Sinclair, and
Defendants have agreed upon the terms to settle the above-referenced litigation. If the Court
approves the proposed Settlement, you will be forever barred from contesting the approval of the
Settlement and from pursuing, derivatively on behalf of the Company, the Released Plaintiffs’
Claims (as defined below) as against the Released Defendant Parties (as defined below).

II.    BACKGROUND OF THE ACTION

     THE FOLLOWING DESCRIPTION OF THE LITIGATION AND THE SETTLEMENT
HAS BEEN PREPARED BY COUNSEL FOR THE PARTIES. THE COURT HAS MADE NO
FINDINGS WITH RESPECT TO SUCH MATTERS, AND THIS NOTICE IS NOT AN
ADMISSION BY ANY PARTY OF THE FACTS IN THIS MATTER OR AN EXPRESSION
OR STATEMENT BY THE COURT OF FINDINGS OF FACT.


                                                 2
        Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 PageExecution
                                                                 61 of 79 Copy



       1.     On May 8, 2017, Sinclair and Tribune Media Company (“Tribune”) entered into an
Agreement and Plan of Merger (the “Merger Agreement”), pursuant to which Sinclair agreed to
acquire Tribune for a combination of cash and stock (the “Merger”). The closing of the Merger
was conditioned upon approval by the United States Department of Justice and the Federal
Communications Commission (the “FCC”).

        2.     On July 19, 2018, the FCC issued a Hearing Designation Order (the “HDO”)
designating certain issues in connection with the Merger for a hearing before an administrative law
judge of the FCC, including whether the Merger should receive FCC approval. The HDO focused
on the proposed divestitures of (i) KDAF(TV), Dallas, TX and KIAH(TV), Houston, TX to entities
controlled by Cunningham Broadcast Corporation; and (ii) the license assets of WGN-TV,
Chicago, IL to an entity controlled by Mr. Steven Fader.

        3.      On July 27, 2018, purported Sinclair stockholder Sarah Tolwin sent a letter
(the “Tolwin Demand”) to Sinclair’s board of directors (the “Board”) demanding that the Board
investigate and take legal action to remedy alleged breaches of fiduciary duty by Sinclair’s officers
or directors in connection with the Merger and the HDO.

        4.      On August 7, 2018, the Board formed a special litigation committee (the “Special
Litigation Committee”) and delegated to the Special Litigation Committee the authority to
(i) investigate and analyze the matters raised by the Tolwin Demand or any other shareholder
demands; and (ii) determine what action (if any) was appropriate and in the best interests of
Sinclair in response to the matters raised in the Tolwin Demand and/or such other demands. The
Special Litigation Committee was granted the full authority of the Board to make the final
decisions with respect to matters within the scope of that delegation. The initial members of the
Special Litigation Committee were Messrs. Leader, McCanna, Keith, and Friedman.

       5.      On August 9, 2018, Mr. Friedman resigned from the Special Litigation Committee.
In September 2018, Mr. Keith also resigned from the Special Litigation Committee. Thereafter,
the Special Litigation Committee was comprised of Messrs. Leader and McCanna until January
2019.

        6.      On August 9, 2018, Tribune terminated the Merger Agreement and filed a complaint
in the Court of Chancery of the State of Delaware, in an action captioned Tribune Media Company
v. Sinclair Broadcast Group, Inc., C.A. No. 2018-0593-JTL (the “Delaware Action”), asserting
claims against Sinclair for breach of the Merger Agreement.

        7.      Also on August 9, 2018, a purported Sinclair stockholder filed a lawsuit alleging
violations of the federal securities laws in connection with Sinclair’s disclosures relating to the
Merger, which action is captioned, In re Sinclair Broadcast Group, Inc. Securities Litigation, Case
No. 1:18-CV-02445-CCB (the “Federal Securities Class Action”).1

       8.      On August 24, 2018, Teamsters sent a letter to the Board (the “Teamsters Demand,”
and, with the Tolwin Demand, the “Demands”) demanding that the Board investigate and take

1 On February 4, 2020, the Court issued an opinion and order granting in part and denying in part a motion to
dismiss the Federal Securities Class Action. The plaintiffs in the Federal Securities Class Action have moved for
reconsideration of the dismissal order, and that motion is pending.

                                                         3
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 PageExecution
                                                                62 of 79 Copy



action to remedy alleged breaches of fiduciary duty by Sinclair’s current and former officers and
directors in connection with the Merger and the HDO.

        9.       Following receipt of the demands and creation of the committee, the Special
Litigation Committee (advised by Freshfields Bruckhaus Deringer US LLP) conducted an
investigation into the issues identified in the Demands. In connection with its investigation, the
Special Litigation Committee has represented that it has, among other things, (i) met a total of 38
times; (ii) collected nearly 300,000 electronic and hard-copy documents produced by the Special
Litigation Committee members, Sinclair, and Sinclair’s outside counsel, as well as Tribune and
other third parties; and (iii) conducted 46 interviews of 39 individual witnesses, including
Sinclair’s current and former employees, Sinclair’s senior management, all members of the Board,
Sinclair’s outside counsel, and various third parties.

       10.      On November 29, 2018 and December 21, 2018, respectively, San Antonio and
Norfolk filed stockholder derivative complaints in the Court (respectively, the “San Antonio
Complaint” and the “Norfolk Complaint”), in actions captioned Fire and Police Retiree Health
Care Fund, San Antonio v. David D. Smith et al., No. 1:18-cv-03670, and Norfolk County
Retirement System v. David D. Smith, et al., No. 1:18-cv-03952. The San Antonio Complaint and
the Norfolk Complaint each allege that Defendants breached their fiduciary duties in connection
with certain allegedly related-party transactions proposed as part of the Merger and the Company’s
alleged lack of candor with the FCC relating thereto, which the complaints allege resulted in the
issuance of the HDO.

       11.     On December 6, 2018, Teamsters filed a shareholder derivative complaint
(the “Teamsters Complaint”) against Defendants in the Circuit Court for Baltimore County,
Maryland, in an action captioned Teamsters Local 677 Health Services & Insurance Plan v.
Howard E. Friedman, et al., Case No. 03-C-18-12119 (the “Teamsters Action”). On December
14, 2018, the Teamsters Action was removed to the U.S. District Court for the District of Maryland,
and, on October 23, 2019, the Teamsters Action was remanded to the Circuit Court for Baltimore
County. The Teamsters Complaint alleges that Defendants breached their fiduciary duties in
connection with certain allegedly related-party transactions proposed as part of the Merger and the
Company’s alleged lack of candor with the FCC relating thereto, which the Teamsters Complaint
alleged resulted in the issuance of the HDO.

       12.     On January 25, 2019, the Honorable Benson E. Legg was appointed to the Board
and the Special Litigation Committee, joining Messrs. Leader and McCanna as members of the
Special Litigation Committee. At all times since that date, the members of the Special Litigation
Committee have been Messrs. Leader, McCanna, and Legg.

        13.     On April 30, 2019, Defendants Leader and McCanna (on behalf of the Special
Litigation Committee) moved to dismiss the Norfolk and San Antonio Complaints based on the
fact that San Antonio and Norfolk had not made a pre-suit demand on the Board, or, in the
alternative, to stay the actions pending the completion of the Special Litigation Committee’s
investigation (the “Motion to Dismiss or Stay”). The Defendants other than Messrs. Leader and
McCanna joined in the Motion to Dismiss or Stay.




                                                4
        Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 PageExecution
                                                                 63 of 79 Copy



       14.     On May 14, 2019, Plaintiffs in the Consolidated Action filed an opposition to the
Motion to Dismiss or Stay, in which they argued, among other things, that (i) demand on the Board
would have been futile; (ii) the Special Litigation Committee was not properly formed; (iii) the
Special Litigation Committee lacks the authority to act as a special litigation committee under
Maryland law; (iv) certain of the members of the Special Litigation Committee are conflicted and
cannot conduct an independent investigation; and (v) as a result of the foregoing, any
recommendation by the Special Litigation Committee will not be respected by the Court under
Maryland law.

        15.    On November 7, 2019, the Court heard oral argument on the Motion to Dismiss or
Stay.

        16.    On December 9, 2019, the Court entered an order consolidating the two actions
before this Court into the Consolidated Action. The Court also issued a memorandum and order
denying the Motion to Dismiss or Stay without prejudice and authorizing Plaintiffs in the
Consolidated Action to take certain discovery.

       17.     On December 17, 2019, pursuant to a stipulation entered into among the parties to
the Consolidated Action, the Court entered a scheduling order setting forth the schedule for and
parameters of the discovery authorized by the Court. The Parties subsequently engaged in that
discovery, up until the time that the Settlement was reached.

      18.   On December 30, 2019, pursuant to a joint stipulation, the Court designated the San
Antonio Complaint as the operative complaint in the Consolidated Action.

       19.     On January 27, 2020, Sinclair announced that it had reached an agreement with
Nexstar Media Group, Inc., which had since acquired Tribune, to settle the Delaware Action
without either party admitting liability.

      20.      On February 14, 2020, Defendants filed their respective answers to the San Antonio
Complaint.

        21.     On May 6, 2020, the FCC announced that it had entered into a consent decree with
Sinclair resolving certain issues identified in the HDO as well as two additional unrelated inquiries
(the “Consent Decree”). Pursuant to the terms of the Consent Decree, Sinclair agreed to pay a $48
million civil penalty and to adopt a compliance plan (the “FCC Compliance Plan”) to address all
three inquiries, but did not admit any liability with respect to the Merger or the HDO.

        22.    During the late Winter and Spring of 2020, the Parties and Defendants’ insurance
carriers engaged in a confidential settlement dialogue, which culminated in two, full-day mediation
sessions before JAMS Mediator Robert A. Meyer, Esq. on May 14, 2020 and May 27, 2020. At
the conclusion of the second mediation session, the Parties agreed to accept Mr. Meyer’s
recommendation and to accept the Settlement set forth in the Stipulation.

       23.     On __________________, 2020, the Court entered a Preliminary Approval Order
in connection with the Settlement, which, among other things, preliminarily approved the
Settlement as fair, reasonable, and adequate, authorized this Notice to be provided to Sinclair
Stockholders, established the procedures for the Court’s final consideration of the Settlement, and

                                                 5
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 PageExecution
                                                                64 of 79 Copy



scheduled the Settlement Hearing to consider whether to grant final approval of the Settlement and
the Application.

III.   TERMS OF THE PROPOSED SETTLEMENT

       24.      The principal terms, conditions, and other matters that are part of the Settlement,
which is subject to final approval by the Court, are summarized below. However, this summary
should be read in conjunction with, and is qualified in its entirety by reference to, the Stipulation,
which is available on Sinclair’s corporate website and on the websites for each of Plaintiffs’ Lead
Counsel, as listed herein.

        25.    In consideration of the full settlement, satisfaction, compromise, and release of the
Released Plaintiffs’ Claims (defined herein) against the Released Defendant Parties (defined
herein) and the dismissal with prejudice of the Consolidated Action and the Teamsters Action:

              (a)     The Board shall cause Sinclair to implement the Corporate Governance
       Measures, substantially based on the terms set forth in Exhibit A to the Stipulation, to the
       extent not already implemented, within twenty (20) calendar days of entry of the Final
       Order and Judgment.

              (b)      Defendants will cause their insurers to pay the total amount of $20,500,000
       (twenty million, five hundred thousand dollars) (the “Settlement Amount”) into an interest-
       bearing escrow account to be established by BLB&G (the “Escrow Account”). The
       Settlement Amount shall be paid into the Escrow Account no later than two (2) business
       days prior to the date of the Settlement Hearing.

               (c)     The Board shall designate an aggregate amount of $5,000,000 (five million
       dollars) of the Settlement Amount to be used for the implementation and operation of the
       Corporate Governance Measures and the FCC Compliance Plan over the next five (5)
       years.

               (d)    Defendant David D. Smith and Sinclair will take all actions necessary for
       David D. Smith to forego, cancel, or return the grant of a SAR award of 638,298 shares of
       Sinclair Class A common stock, which award was granted to him in February 2020 in
       connection with his service as Sinclair’s Executive Chairman (the “Smith Contribution”)
       and for which the Company recorded an expense of roughly $4.36 million and for which,
       as a consequence of the reversal of this grant, the Company will record a gain of roughly
       $4.36 million, and which actions will be completed within twenty (20) calendar days of
       entry of the Final Order and Judgment. For the avoidance of doubt, the Individual
       Defendants and Sinclair agree that the Smith Contribution will not be considered as a factor
       in any future determination of David D. Smith’s compensation at Sinclair.

IV.    REASONS FOR THE SETTLEMENT

        26.     The Parties have determined that it is desirable and beneficial that this litigation is
fully and finally settled in the manner and upon the terms and conditions set forth in the Stipulation,
and Plaintiffs’ Counsel believe that the settlement is in the best interest of the Parties and Sinclair
Stockholders.

                                                  6
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 PageExecution
                                                                65 of 79 Copy



        27.     Plaintiffs and Plaintiffs’ Counsel have thoroughly considered the facts and law
underlying their claims, and based upon their investigation and prosecution of the litigation and
the mediation that led to the Settlement, and after weighing the substantial benefits this litigation
and the Settlement have conferred and will confer on Sinclair and the risks of continued litigation,
have determined that it is in the best interests of Sinclair and its stockholders that the litigation be
fully and finally settled in the manner and upon the terms and conditions set forth in the Stipulation,
and that these terms and conditions are fair, reasonable, adequate, and in the best interests of
Sinclair and its stockholders.

         28.    Defendants have denied and continue to deny the allegations of wrongdoing,
liability, and violation of any laws and the existence of any damages asserted against them.
Defendants believe that they have substantial defenses to the claims alleged against them.
Defendants have further asserted that, at all relevant times, they acted in good faith, and in a
manner they reasonably believed to be in the best interests of Sinclair and its stockholders.
Nevertheless, Defendants have concluded that further litigation would be time consuming and
expensive. After weighing the costs, disruption, and distraction of continued litigation, they have
determined that, in order to eliminate the risk, burden, and expense of further litigation, and
without admitting any wrongdoing or liability whatsoever, the litigation should be fully and finally
settled in the manner and upon the terms and conditions set forth in the Stipulation.

V.     RELEASES

       29.    If the Settlement is approved, the Court will enter the Final Order and Judgment.
Pursuant to the Final Order and Judgment, upon the Effective Date of the Settlement, the
Consolidated Action will be dismissed with prejudice and the following releases will occur:

        30.     Release of Claims by Sinclair, Plaintiffs, and Sinclair Stockholders: Upon the
Effective Date of the Settlement, Sinclair and Plaintiffs, and each and every other Sinclair
Stockholder derivatively on behalf of Sinclair, and their respective heirs, executors, administrators,
predecessors, successors, assigns, and attorneys in their capacities as such only, by operation of
the Stipulation and the Final Order and Judgment and to the fullest extent permitted by law, shall
completely, fully, finally, and forever release, relinquish, settle, and discharge each and all of the
Released Defendant Parties from any and all of the Released Plaintiffs’ Claims, and shall forever
be barred and enjoined from commencing, instituting, or prosecuting any of the Released
Plaintiffs’ Claims against any of the Released Defendant Parties.

       “Released Plaintiffs’ Claims” means any and all manner of claims, demands, rights,
       liabilities, losses, obligations, duties, damages, costs, debts, expenses, interest,
       penalties, sanctions, fees, attorneys’ fees, actions, potential actions, causes of
       action, suits, judgments, defenses, counterclaims, offsets, decrees, matters, issues
       and controversies of any kind, nature or description whatsoever, whether known or
       unknown, disclosed or undisclosed, accrued or unaccrued, apparent or not apparent,
       foreseen or unforeseen, matured or not matured, suspected or unsuspected,
       liquidated or not liquidated, fixed or contingent, including Unknown Claims
       (defined below), which were asserted in the Demands, the San Antonio Complaint,
       the Norfolk Complaint, or the Teamsters Complaint, or which could have been
       asserted by Plaintiffs or any Sinclair Stockholder derivatively on behalf of Sinclair,

                                                   7
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 PageExecution
                                                                66 of 79 Copy



       or which Sinclair could have asserted directly, in any court, tribunal, forum or
       proceeding, whether based on state, local, foreign, federal, statutory, regulatory,
       common or other law or rule, and which are based upon, arise out of, relate to, or
       involve, directly or indirectly, (i) any transaction, occurrence, fact, disclosure, or
       non-disclosure alleged or set forth in any of the Demands, the San Antonio
       Complaint, the Norfolk Complaint, or the Teamsters Complaint; (ii) the Merger,
       the HDO, the divestitures contemplated by the Merger, the Delaware Action, or the
       Consent Decree; (iii) the disclosures related to the foregoing; (iv) any litigation or
       any settlement of any litigation relating to the foregoing (including the Delaware
       Action and the Consent Decree); or (v) the actions, inactions, deliberations,
       discussions, decisions, votes, or any other conduct of any kind of any director,
       officer, employee, or agent of Sinclair relating to the foregoing; provided, however,
       for the avoidance of doubt, the Released Plaintiffs’ Claims shall not include (x) the
       right to enforce this Stipulation or the Settlement or the Final Order and Judgment,
       or (y) any direct claims of any Sinclair stockholder, including the federal securities
       laws claims asserted in the Federal Securities Class Action.

       “Released Defendant Parties” means, whether or not each or all of the following
       persons or entities were named, served with process, or appeared in the
       Consolidated Action or the Teamsters Action, (i) the Individual Defendants,
       Sinclair, and Benson E. Legg; (ii) all past and present officers and directors of
       Sinclair; and (iii) for each and all of the Persons identified in the foregoing clauses
       (i) and (ii) (but only to the extent such Persons are released as provided above), any
       and all of their respective past or present family members, spouses, heirs, trusts,
       trustees, executors, estates, administrators, beneficiaries, distributees, foundations,
       agents, employees, fiduciaries, insurers, reinsurers, partners, partnerships, general
       or limited partners or partnerships, joint ventures, member firms, limited-liability
       companies, corporations, parents, subsidiaries, divisions, direct or indirect
       affiliates, associated entities, stockholders, principals, officers, managers, directors,
       managing directors, members, managing members, managing agents, predecessors,
       predecessors-in-interest, successors, successors-in-interest, assigns, financial or
       investment advisors, advisors, consultants, investment bankers, entities providing
       any fairness opinion, underwriters, brokers, dealers, lenders, commercial bankers,
       attorneys, personal or legal representatives, accountants and associates.

        31.     Release of Claims by Defendants: Upon the Effective Date of the Settlement,
Defendants and their respective heirs, executors, administrators, predecessors, successors, and
assigns, in their capacities as such only, by operation of this Stipulation and the Final Order and
Judgment and to the fullest extent permitted by law, shall completely, fully, finally, and forever
release, relinquish, settle, and discharge each and all of the Released Plaintiff Parties from any and
all of the Released Defendants’ Claims, and shall forever be barred and enjoined from
commencing, instituting, or prosecuting any of the Released Defendants’ Claims against any of
the Released Plaintiff Parties.

       “Released Defendants’ Claims” means any and all manner of claims, demands,
       rights, liabilities, losses, obligations, duties, damages, costs, debts, expenses,
       interest, penalties, sanctions, fees, attorneys’ fees, actions, potential actions, causes

                                                  8
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 PageExecution
                                                                67 of 79 Copy



        of action, suits, judgments, defenses, counterclaims, offsets, decrees, matters,
        issues and controversies of any kind, nature or description whatsoever, whether
        known or unknown, disclosed or undisclosed, accrued or unaccrued, apparent or
        not apparent, foreseen or unforeseen, matured or not matured, suspected or
        unsuspected, liquidated or not liquidated, fixed or contingent, including Unknown
        Claims (defined below), arising out of or relating to the commencement,
        prosecution, or settlement of the Demands, the Consolidated Action, or the
        Teamsters Action; provided, however, for the avoidance of doubt, the Released
        Defendants’ Claims shall not include the right to enforce this Stipulation, the
        Settlement, or the Final Order and Judgment.

        “Released Plaintiff Parties” means Plaintiffs, Plaintiffs’ Counsel, and any and all
        of their respective past or present family members, spouses, heirs, trusts, trustees,
        executors, estates, administrators, beneficiaries, distributees, foundations, agents,
        employees, fiduciaries, insurers, reinsurers, partners, partnerships, general or
        limited partners or partnerships, joint ventures, member firms, limited-liability
        companies, corporations, parents, subsidiaries, divisions, direct or indirect
        affiliates, associated entities, stockholders, principals, officers, managers, directors,
        managing directors, members, managing members, managing agents, predecessors,
        predecessors-in-interest, successors, successors-in-interest, assigns, financial or
        investment advisors, advisors, consultants, investment bankers, entities providing
        any fairness opinion, underwriters, brokers, dealers, lenders, commercial bankers,
        attorneys, personal or legal representatives, accountants and associates.

        32.     Unknown Claims: The releases above include “Unknown Claims.” “Unknown
Claims” means any Released Claims that a Person granting a Release hereunder does not know or
suspect to exist in his, her, or its favor at the time of the Release, including without limitation those
which, if known, might have affected the decision to enter into or object to the Settlement. With
respect to any and all Released Claims, the Parties stipulate and agree that upon the Effective Date,
Plaintiffs and Defendants shall have expressly waived, and Sinclair and each of the other Sinclair
Stockholders shall be deemed to have, and by operation of the Final Order and Judgment by the
Court shall have, waived, relinquished, and released any and all provisions, rights and benefits
conferred by or under California Civil Code § 1542 or any law or principle of common law of the
United States or any state or territory of the United States which is similar, comparable, or
equivalent to California Civil Code § 1542, which provides:

                A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
                THAT THE CREDITOR OR RELEASING PARTY DOES
                NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
                FAVOR AT THE TIME OF EXECUTING THE RELEASE,
                AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE
                MATERIALLY AFFECTED HIS OR HER SETTLEMENT
                WITH THE DEBTOR OR RELEASED PARTY.

Plaintiffs, Defendants, and Sinclair acknowledge, and all other Sinclair Stockholders by operation
of law shall be deemed to have acknowledged, that they may discover facts in addition to or
different from those now known or believed to be true with respect to the Released Claims, but

                                                   9
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 PageExecution
                                                                68 of 79 Copy



that it is the intention of Plaintiffs, Defendants, Sinclair, and all other Sinclair Stockholders by
operation of law, to completely, fully, finally, and forever extinguish any and all Released Claims
without regard to the subsequent discovery of additional or different facts. Plaintiffs, Defendants,
and Sinclair acknowledge, and all other Sinclair Stockholders by operation of law shall be deemed
to have acknowledged, that this waiver and the inclusion of “Unknown Claims” in the definition
of “Released Claims” was separately bargained for and was a material element of the Settlement
and was relied upon by each and all of the Parties in entering into the Stipulation and agreeing to
the Settlement.

VI.    PLAINTIFFS’ COUNSEL’S FEES AND EXPENSES

        33.      Plaintiffs’ Lead Counsel (on behalf of all Plaintiffs’ Counsel) intend to file the
Application for an award of attorneys’ fees and litigation expenses, including incentive awards for
Plaintiffs (“Plaintiff Incentive Awards”), to be paid solely from (and out of) the Settlement
Amount, and from no other source. Plaintiffs’ Lead Counsel intend to apply for an award of
attorney’s fees, inclusive of counsels’ expenses and Plaintiff Incentive Awards, in an amount not
to exceed $8.167 million. The Plaintiff Incentive Awards shall not exceed $5,000 per Plaintiff,
with any such award to be paid out of any attorneys’ fees awarded by the Court. Defendants have
agreed that they shall not oppose the Application provided the awards requested therein do not
exceed the amount set forth in the preceding two sentences. The Application shall be the only
petition for attorneys’ fees and expenses filed by or on behalf of Plaintiffs, Plaintiffs’ Counsel, or
counsel purporting to represent any other Sinclair Stockholder in connection with the Settlement.
The Parties agree that the Fees and Expense Award shall fully satisfy any and all claims for an
award of attorneys’ fees and expenses in connection with the Consolidated Action, the Teamsters
Action, or the Settlement. No Defendant (including Sinclair) shall be liable for or obligated to pay
any fees, expenses, costs, or disbursements, or to incur any expense on behalf of, Plaintiffs,
Plaintiffs’ Counsel, or any counsel purporting to represent any other Sinclair Stockholder, directly
or indirectly, in connection with the Consolidated Action, the Teamsters Action, or the Settlement,
except as expressly provided for in the Stipulation. Sinclair Stockholders are not personally
responsible for any such fees and expenses.

VII.   SETTLEMENT HEARING

        34.     The Court will consider the Settlement and all matters related to the Settlement at
the Settlement Hearing. The Settlement Hearing will be held before the Honorable Catherine C.
Blake on _____________, 2020, at _____, at the United States Courthouse for the District of
Maryland, 101 West Lombard Street, Chambers 7D, Baltimore, Maryland 21201 (or via remote
means, if necessary, as discussed below). At the Settlement Hearing, the Court will, among other
things: (a) determine whether the proposed Settlement on the terms and conditions provided for in
the Stipulation, is fair, reasonable, and adequate to Plaintiffs, Sinclair, and Sinclair Stockholders,
and should be finally approved by the Court; (b) determine whether the Court should enter the
Final Order and Judgment, as provided in the Stipulation, dismissing the Consolidated Action with
prejudice and extinguishing and releasing the Released Claims; (c) determine whether the
Application should be approved; (d) hear and consider any objections to the proposed Settlement
and/or the Application; and (e) rule on other such matters as the Court may deem appropriate.



                                                 10
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 PageExecution
                                                                69 of 79 Copy



        35.      Please Note: The date and time of the Settlement Hearing may change without
further notice. In addition, due to the Coronavirus (COVID-19) pandemic, the Court may decide
to conduct the Settlement Hearing by video or telephonic conference, or otherwise allow Sinclair
Stockholders to appear at the hearing remotely, without further notice. In order to determine
whether the date and time of the Settlement Hearing have changed, or whether Sinclair
Stockholders must or may participate by phone or video, it is important that you monitor the
Court’s docket and Sinclair’s corporate website, http://sbgi.net, before making any plans to attend
the Settlement Hearing. Any updates regarding the Settlement Hearing, including any changes to
the date or time of the Settlement Hearing or updates regarding in-person or remote appearances
at the Settlement Hearing, will be posted to the Court’s docket and to Sinclair’s corporate website,
http://sbgi.net.

        36.     Pending final determination by the Court of whether the Settlement should be
approved, all proceedings in the Consolidated Action other than proceedings necessary to carry
out or enforce the terms and conditions of the Stipulation, have been stayed. By order of the Court,
pending final determination of whether the Settlement should be approved, Plaintiffs and all other
Sinclair Stockholders are barred and enjoined from commencing, instituting, reinstituting, or
participating in the prosecution of any action or proceeding in any court of law or equity, arbitration
tribunal, administrative forum, or other forum of any kind, asserting any of the Released Plaintiffs’
Claims.

VIII. RIGHT TO ATTEND SETTLEMENT HEARING AND OBJECT TO THE
      SETTLEMENT

        37.     Any Sinclair Stockholder who continues to hold shares of Sinclair stock as of the
date of the Settlement Hearing may file a written objection to the Settlement or the Application,
and appear and show cause, if he, she, or it has any cause, why the proposed Settlement should not
be approved; provided, however, that, unless otherwise directed by the Court for good cause
shown, no such Person shall be heard or entitled to contest the approval of the terms and conditions
of the proposed Settlement unless that Person has filed a written objection with the Clerk of the
Court, at the United States Courthouse for the District of Maryland, 101 West Lombard Street,
Chambers 7D, Baltimore, MD 21202, and served (by hand delivery, first class mail, or express
service) copies of such objection on Plaintiffs’ Counsel and Defendants’ counsel at the addresses
set forth below, with a copy emailed to Plaintiffs’ Lead Counsel at csmith@zuckerman.com,
markl@blbg.com, and norenstein@bermantabacco.com and Defendants’ Counsel at
pandrews@kg-law.com,         aaron.marcu@freshfields.com,         shmarder@tandllaw.com,         and
scott.luftglass@friedfrank.com, so that the objection is received on or before ________, 2020:

         Plaintiffs’ Counsel                            Defendants’ Counsel

         Zuckerman Spaeder LLP                          Kramon & Graham, P.A.
         Attn: Cyril V. Smith                           Attn: Philip M. Andrews
         100 E. Pratt Street, Suite 2400                One South Street, Suite 2600
         Baltimore, Maryland 21202                      Baltimore, Maryland 21202

         Bernstein Litowitz Berger &                    Freshfields Bruckhaus Deringer
         Grossmann LLP                                  US LLP

                                                  11
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 PageExecution
                                                                70 of 79 Copy



        Attn: Mark Lebovitch                           Attn: Aaron R. Marcu
        1251 Avenue of the Americas                    601 Lexington Avenue, 31st Floor
        New York, New York 10020                       New York, New York 10022

        Berman Tabacco                                 Thomas & Libowitz, P.A.
        Attn: Nathaniel L. Orenstein                   Attn: Scott H. Marder
        One Liberty Square                             25 South Charles Street, Suite 2015
        Boston, Massachusetts 02109                    Baltimore, Maryland 21201

                                                       Fried, Frank, Harris, Shriver &
                                                       Jacobson LLP
                                                       Attn: Scott B. Luftglass
                                                       One New York Plaza
                                                       New York, New York 10004

        38.     Any objections, filings, and other submissions: (a) must state the name, address,
and telephone number of the objector and, if represented by counsel, the name, address, and
telephone number of his, her, or its counsel; (b) must be signed by the objector; (c) must contain a
specific, written statement of the objection(s) and the specific reason(s) for the objection(s),
including any legal and evidentiary support the objector wishes to bring to the Court’s attention,
and if the objector has indicated that he, she, or it intends to appear at the Settlement Hearing, the
identity of any witnesses the objector may call to testify and any exhibits the objector intends to
introduce into evidence at the hearing; and (d) must include documentation sufficient to prove that
the objector owned shares of Sinclair common stock as of July 20, 2020 and contain a statement
that the objector continues to hold such shares as of the date of filing of the objection and will
continue to hold those shares as of the date of the Settlement Hearing. Documentation establishing
ownership of Sinclair common stock must consist of copies of monthly brokerage account
statements, or an authorized statement from the objector’s broker containing the information found
in an account statement.

       39.    Unless the Court orders otherwise, any Person or entity who or which does not
make his, her, or its objection in the manner provided herein shall: (a) be deemed to have
forever waived his, her, or its right to object to any aspect of the proposed Settlement and the
Application; (b) be forever barred and foreclosed from objecting to the fairness,
reasonableness, or adequacy of the Settlement or the Application; and (c) be deemed to have
waived and forever barred and foreclosed from being heard in this or any other proceeding
with respect to any matters concerning the Settlement or the Application.

IX.    HOW TO OBTAIN ADDITIONAL INFORMATION

        40.     This Notice provides only a summary of the terms and conditions of the proposed
Settlement and does not describe all of the details of the Stipulation. For the precise terms and
conditions of the Settlement, you may review the Stipulation filed with the Court, which, along
with the pleadings and records of the Consolidated Action, may be inspected during business
hours, at the Office of the Clerk of the Court, United States Courthouse for the District of
Maryland, 101 West Lombard Street, Chambers 7D, Baltimore, Maryland 21201 or, if the Court
is closed to the public for any reason including the Coronavirus (COVID-19) pandemic, you may

                                                 12
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 PageExecution
                                                                71 of 79 Copy



review the public filings in the Federal Action via the Administrative Office of the Court’s website
for Public Access to Electronic Court Records (“PACER”) at www.pacer.gov. Additionally, copies
of the Stipulation and any related orders entered by the Court will be posted on Sinclair’s corporate
website and on the websites for each of Plaintiffs’ Lead Counsel, as listed herein.

        41.    If you have questions regarding this Notice or the Settlement, please direct them to
the following representative for Plaintiffs’ Counsel: Cyril V. Smith, Esq., Zuckerman Spaeder LLP,
100 E. Pratt Street, Suite 2400, Baltimore, Maryland 21202, Telephone: (410) 949-1145.

               PLEASE DO NOT CALL, WRITE, OR OTHERWISE
               DIRECT QUESTIONS TO EITHER THE COURT OR THE
               CLERK’S OFFICE REGARDING THIS NOTICE



DATED: ____________, 2020                             BY ORDER OF THE DISTRICT COURT,
                                                      UNITED STATES DISTRICT COURT
                                                      DISTRICT OF MARYLAND




                                                 13
Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 Page 72 of 79




                    Exhibit D
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 PageExecution
                                                                73 of 79 Copy



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Northern Division)


 FIRE AND POLICE RETIREE HEALTH
 CARE FUND, SAN ANTONIO, et al.

                Plaintiffs,                              Civil Action No. 1:18-cv-03670-CCB

                v.                                       (consolidated with Civil Action
                                                         No. 1:18-cv-03952-CCB)
 DAVID D. SMITH, et al.

                Defendants.


                      [PROPOSED] FINAL ORDER AND JUDGMENT

       This matter came before the Court for hearing pursuant to an Order of the Court, dated

____________, 2020 (the “Preliminary Approval Order”), on the application of Plaintiffs in the

above-captioned, consolidated derivative action (the “Consolidated Action”) for final approval of

the proposed settlement (the “Settlement”) set forth in the Stipulation and Agreement of

Compromise, Settlement and Release, dated July 20, 2020 (the “Stipulation”), which is

incorporated herein by reference. Due and adequate notice having been given of the Settlement,

as required in the Preliminary Approval Order, and the Court having considered all papers filed

and evidence in support of the proposed Settlement, and attorneys for the respective Parties having

been heard, and an opportunity to be heard having been given to all other persons requesting to be

heard in accordance with the Preliminary Approval Order;

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:

       1.      Definitions: Unless otherwise defined herein, the capitalized terms used herein

shall have the same meanings set forth in the Stipulation and/or the Preliminary Approval Order.
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 PageExecution
                                                                74 of 79 Copy



       2.       Jurisdiction:    For purposes of effectuating the Settlement, the Court has

jurisdiction over the subject matter of the Consolidated Action, and all matters relating to the

Settlement, as well as personal jurisdiction over all of the Parties, including all Sinclair

stockholders.

       3.       Derivative Action Properly Maintained: Based on the record in the Consolidated

Action, the Court finds that each of the provisions of Rule 23.1 of the Federal Rules of Civil

Procedure (the “Federal Rules”) has been fully satisfied and that the Consolidated Action has been

properly maintained according to Rule 23.1 of the Federal Rules. The Court finds that Plaintiffs

and Plaintiffs’ Lead Counsel have adequately represented the interests of Sinclair and its

stockholders both in terms of litigating the Consolidated Action and for purposes of entering into

and implementing the Settlement.

       4.       Notice: The Court finds that the dissemination of the Notice: (a) was implemented

in accordance with the Preliminary Approval Order; (b) constituted notice that was reasonably

calculated, under the circumstances, to apprise Sinclair Stockholders of: (i) the pendency of the

Consolidated Action; (ii) the effect of the proposed Settlement (including the Releases to be

provided thereunder); (iii) the application of Plaintiffs’ Counsel for an award of attorneys’ fees and

litigation expenses (as set forth in Paragraph 18 of the Stipulation) (the “Application”); (iv) their

right to object to the Settlement and/or the Application; and (v) their right to appear at the

Settlement Hearing; (c) constituted due, adequate, and sufficient notice to all persons and entities

entitled to receive notice of the proposed Settlement; and (d) satisfied the requirements of Rule

23.1 of the Federal Rules, the United States Constitution, and all other applicable law and rules.

       5.       Final Settlement Approval and Dismissal of Claims: Pursuant to Rule 23.1 of

the Federal Rules, this Court hereby fully and finally approves the Settlement set forth in the




                                                  2
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 PageExecution
                                                                75 of 79 Copy



Stipulation in all respects (including, without limitation, the Settlement consideration; the

Releases; and the dismissal with prejudice of the Consolidated Action), and finds that the

Settlement is, in all respects, fair, reasonable, and adequate to Plaintiffs, Sinclair, and Sinclair

Stockholders. This Court further finds the Settlement is the result of arm’s-length negotiations

between experienced counsel representing the interests of Plaintiffs, Defendants, Sinclair, and

Sinclair Stockholders. Accordingly, the Settlement is hereby approved in all respects and shall be

consummated in accordance with its terms and provisions. The Parties are directed to implement,

perform, and consummate the Settlement.

       6.      The Consolidated Action and all of the claims asserted against the Defendants in

the Consolidated Action by Plaintiffs are hereby dismissed with prejudice. The Parties shall bear

their own fees, costs, and expenses, except as expressly provided in the Stipulation or in this Final

Order and Judgment.

       7.      Binding Effect: The terms of the Stipulation and of this Final Order and Judgment

shall be forever binding on Defendants, Sinclair, Plaintiffs, and all other Sinclair Stockholders, as

well as their respective agents, executors, administrators, heirs, successors, affiliates, and assigns.

       8.      Release of the Released Defendant Parties: Upon the Effective Date:

                (a)      Sinclair and Plaintiffs, and each and every other Sinclair Stockholder
derivatively on behalf of Sinclair, and their respective heirs, executors, administrators,
predecessors, successors, assigns, and attorneys, in their capacities as such only, by operation of
the Stipulation and this Final Order and Judgment and to the fullest extent permitted by law, shall
completely, fully, finally and forever release, relinquish, settle, and discharge each and all of
(whether or not each of all of the following persons or entities were named, served with process,
or appeared in the Consolidated Action or the Teamsters Action) (i) David D. Smith, Frederick G.
Smith, J. Duncan Smith, Robert E. Smith, Howard E. Friedman, Daniel C. Keith, Martin R. Leader,
Lawrence E. McCanna, Christopher S. Ripley, Benson E. Legg, and Sinclair; (ii) all past and
present officers and directors of Sinclair; and (iii) for each and all of the Persons identified in the
foregoing clauses (i) and (ii) (but only to the extent such Persons are released as provided above),
any and all of their respective past or present family members, spouses, heirs, trusts, trustees,
executors, estates, administrators, beneficiaries, distributees, foundations, agents, employees,
fiduciaries, insurers, reinsurers, partners, partnerships, general or limited partners or partnerships,



                                                  3
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 PageExecution
                                                                76 of 79 Copy



joint ventures, member firms, limited-liability companies, corporations, parents, subsidiaries,
divisions, direct or indirect affiliates, associated entities, stockholders, principals, officers,
managers, directors, managing directors, members, managing members, managing agents,
predecessors, predecessors-in-interest, successors, successors-in-interest, assigns, financial or
investment advisors, advisors, consultants, investment bankers, entities providing any fairness
opinion, underwriters, brokers, dealers, lenders, commercial bankers, attorneys, personal or legal
representatives, accountants and associates (collectively, the “Released Defendant Parties”), from
any and all manner of claims, demands, rights, liabilities, losses, obligations, duties, damages,
costs, debts, expenses, interest, penalties, sanctions, fees, attorneys’ fees, actions, potential actions,
causes of action, suits, judgments, defenses, counterclaims, offsets, decrees, matters, issues and
controversies of any kind, nature or description whatsoever, whether known or unknown, disclosed
or undisclosed, accrued or unaccrued, apparent or not apparent, foreseen or unforeseen, matured
or not matured, suspected or unsuspected, liquidated or not liquidated, fixed or contingent,
including Unknown Claims (as defined in the Stipulation), which were asserted in the Demands,
the San Antonio Complaint, the Norfolk Complaint, or the Teamsters Complaint, or which could
have been asserted by Plaintiffs or any Sinclair Stockholder derivatively on behalf of Sinclair, or
which Sinclair could have asserted directly, in any court, tribunal, forum or proceeding, whether
based on state, local, foreign, federal, statutory, regulatory, common or other law or rule, and which
are based upon, arise out of, relate to, or involve, directly or indirectly, (i) any transaction,
occurrence, fact, disclosure, or non-disclosure alleged or set forth in any of the Demands, the San
Antonio Complaint, the Norfolk Complaint, or the Teamsters Complaint; (ii) the Merger, the HDO,
the divestitures contemplated by the Merger, the Delaware Action, or the Consent Decree; (iii) the
disclosures related to the foregoing; (iv) any litigation or any settlement of any litigation relating
to foregoing (including the Delaware Action and the Consent Decree); or (v) the actions, inactions,
deliberations, discussions, decisions, votes, or any other conduct of any kind of any director,
officer, employee, or agent of Sinclair relating to the foregoing (collectively, the “Released
Plaintiffs’ Claims”); provided, however, for the avoidance of doubt, the Released Plaintiffs’ Claims
shall not include (x) the right to enforce the Stipulation or the Settlement or this Final Order and
Judgment, or (y) any direct claims of any Sinclair stockholder, including the federal securities laws
claims asserted in the action captioned In re Sinclair Broadcast Group, Inc. Securities Litigation,
Case No. 1:18-CV-02445-CCB.

               (b)     Sinclair and Plaintiffs, and each and every Sinclair Stockholder derivatively
on behalf of Sinclair, and their respective heirs, executors, administrators, predecessors,
successors, assigns, and attorneys in their capacities as such only, by operation of the Stipulation
and this Final Order and Judgment and to the fullest extent permitted by law, shall forever be
barred and enjoined from commencing, instituting, or prosecuting any of the Released Plaintiffs’
Claims against any of the Released Defendant Parties in any forum.

        9.      Release of the Released Plaintiff Parties: Upon the Effective Date:

                 (a)     Defendants and their respective heirs, executors, administrators,
predecessors, successors, and assigns, in their capacities as such only, by operation of the
Stipulation and this Final Order and Judgment and to the fullest extent permitted by law, shall
completely, fully, finally and forever release, relinquish, settle and discharge each and all of
Plaintiffs, Plaintiffs’ Counsel, and any and all of their respective past or present family members,
spouses, heirs, trusts, trustees, executors, estates, administrators, beneficiaries, distributees,


                                                    4
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 PageExecution
                                                                77 of 79 Copy



foundations, agents, employees, fiduciaries, insurers, reinsurers, partners, partnerships, general or
limited partners or partnerships, joint ventures, member firms, limited-liability companies,
corporations, parents, subsidiaries, divisions, direct or indirect affiliates, associated entities,
stockholders, principals, officers, managers, directors, managing directors, members, managing
members, managing agents, predecessors, predecessors-in-interest, successors, successors-in-
interest, assigns, financial or investment advisors, advisors, consultants, investment bankers,
entities providing any fairness opinion, underwriters, brokers, dealers, lenders, commercial
bankers, attorneys, personal or legal representatives, accountants and associates (collectively, the
“Released Plaintiff Parties”) from any and all manner of claims, demands, rights, liabilities, losses,
obligations, duties, damages, costs, debts, expenses, interest, penalties, sanctions, fees, attorneys’
fees, actions, potential actions, causes of action, suits, judgments, defenses, counterclaims, offsets,
decrees, matters, issues and controversies of any kind, nature or description whatsoever, whether
known or unknown, disclosed or undisclosed, accrued or unaccrued, apparent or not apparent,
foreseen or unforeseen, matured or not matured, suspected or unsuspected, liquidated or not
liquidated, fixed or contingent, including Unknown Claims (as defined in the Stipulation), arising
out of or relating to the commencement, prosecution, or settlement of the Demands, the
Consolidated Action, or the Teamsters Action (collectively, the “Released Defendants’ Claims”);
provided, however, for the avoidance of doubt, the Released Defendants’ Claims shall not include
the right to enforce the Stipulation, the Settlement, or this Final Order and Judgment.

               (b)    Defendants and their respective heirs, executors, administrators,
predecessors, successors, and assigns, in their capacities as such only, by operation of the
Stipulation and this Final Order and Judgment and to the fullest extent permitted by law, shall
forever be barred and enjoined from commencing, instituting, or prosecuting any of the Released
Defendants’ Claims against any of the Released Plaintiff Parties in any forum.

       10.     Award of Attorneys’ Fees and Expenses: Plaintiffs’ Counsel are hereby awarded

attorneys’ fees and litigation expenses in an aggregate amount of $____________ (the “Fees and

Expenses Award”), to be paid solely from the Settlement Amount, which sum the Court finds to

be fair and reasonable. Plaintiffs Fire and Police Retiree Health Care Fund, San Antonio, Norfolk

County Retirement System, and Teamsters Local 677 Health Services & Insurance Plan, are each

awarded an incentive award of $___________, to be paid out of the Fees and Expenses Award,

which sum the Court finds to be fair and reasonable.

       11.     No proceedings or court order with respect to the Fees and Expenses Award shall

in any way disturb or affect this Final Order and Judgment (including precluding this Final Order

and Judgment from being Final or otherwise being entitled to preclusive effect), and any such

proceedings or court order shall be considered separate from this Final Order and Judgment.


                                                  5
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 PageExecution
                                                                78 of 79 Copy



       12.     No Admissions: Neither this Final Order and Judgment, the Stipulation, nor any

act or omission in connection therewith is intended or shall be deemed to be a presumption,

concession or admission by: (a) any of the Defendants or any of the other Released Defendant

Parties as to the validity of any claims, causes of action, or other issues raised, or which might be

or have been raised, in the Consolidated Action or in any other litigation, or to be evidence of or

constitute an admission of wrongdoing or liability by any of them, and each of them expressly

denies any such wrongdoing or liability; or (b) Plaintiffs as to the infirmity of any claim or the

validity of any defense, or to the amount of any damages, or to the underlying facts of this matter.

The existence of the Stipulation, its contents or any negotiations, statements, or proceedings in

connection therewith, shall not be offered or admitted in evidence or referred to, interpreted,

construed, invoked, or otherwise used by any Person for any purpose in the Consolidated Action

or otherwise, except as may be necessary to effectuate the Settlement. This provision shall remain

in force in the event that the Settlement is terminated for any reason whatsoever. Notwithstanding

the foregoing, any of the Released Parties may file the Stipulation or any judgment or order of the

Court related hereto in any other action that may be brought against them, in order to support any

and all defenses or counterclaims based on res judicata, collateral estoppel, good-faith settlement,

judgment bar or reduction, or any other theory of claim preclusion or issue preclusion or similar

defense or counterclaim

       13.     Termination of Settlement: If the Settlement is terminated pursuant to Paragraph

15 of the Stipulation, then (a) this Final Order and Judgment shall be vacated and shall become

null and void and of no further force and effect, except as otherwise provided by the Stipulation,

and this Final Order and Judgment shall be without prejudice to the rights of Plaintiffs, all other

Sinclair stockholders, Sinclair, and Defendants; (b) the Stipulation and the Settlement (including




                                                 6
       Case 1:18-cv-03670-CCB Document 89-2 Filed 07/23/20 PageExecution
                                                                79 of 79 Copy



the Releases given pursuant to the terms of the Stipulation) shall be cancelled and shall become

null and void and of no force and effect, except as specifically provided in the Stipulation; and

(c) the Parties shall be restored to their respective positions in the Consolidated Action

immediately prior to the execution of the Stipulation and shall promptly agree on a new scheduling

stipulation to govern further proceedings in the Consolidated Action.

       14.     Modification of the Stipulation: Without further approval from the Court,

Plaintiffs and Defendants are hereby authorized to agree to and adopt such amendments or

modifications of the Stipulation or any exhibits attached thereto to effectuate the Settlement that:

(a) are not materially inconsistent with this Final Order and Judgment; and (b) do not materially

limit the rights of the Parties, Sinclair, or Sinclair Stockholders in connection with the Settlement.

Without further order of the Court, the Parties may agree to reasonable extensions of time to carry

out any provisions of the Settlement.

       15.     Retention of Jurisdiction: Without affecting the finality of this Final Order and

Judgment in any way, this Court retains continuing and exclusive jurisdiction over the Parties,

Sinclair, and all Sinclair Stockholders for purposes of the administration, interpretation,

implementation, and enforcement of the Settlement.

       16.     Entry of Final Judgment: There is no just reason to delay the entry of this Final

Order and Judgment as a final judgment in the Consolidated Action. Accordingly, the Clerk of the

Court is expressly directed to immediately enter this final judgment in the Consolidated Action.

       IT IS SO ORDERED.

DATED:


                                               THE HONORABLE CATHERINE C. BLAKE
                                               UNITED STATES DISTRICT JUDGE




                                                  7
